




_____________________________________________________________________________
STOCK PURCHASE AGREEMENT
by and among
VEGAS HOLDING CORP.,
its STOCKHOLDERS,
THE STOCKHOLDER REPRESENTATIVE NAMED HEREIN
and
Global Payments Inc.
Dated as of August 14, 2012
______________________________________________________________________________




--------------------------------------------------------------------------------
















TABLE OF CONTENTS


Article I PURCHASE AND SALE OF SHARES AND CANCELLATION OF OPTIONS
1

1.01
Purchase and Sale of Shares.    1

1.02
Options.    2

1.03
Purchase Price.    2

1.04
Closing Transactions    3

1.05
Purchase Price Adjustment.    4

1.06
Post Closing Adjustment Payment.    6

1.07
The Closing.    6

Article II CONDITIONS TO CLOSING
7

2.01
Conditions to the Buyer's Obligations.    7

2.02
Conditions to the Stockholders' Obligations.    8

Article III REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER
9

3.01
Authority.    9

3.02
Execution and Delivery; Valid and Binding Agreement.    9

3.03
Noncontravention.    10

3.04
Ownership of Capital Stock.    10

3.05
Brokers Fees.    10

3.06
No Other Representations and Warranties    10

Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
10

4.01
Organization and Corporate Power.    11

4.02
Subsidiaries.    11

4.03
Authorization; No Breach; Valid and Binding Agreement.    11

4.04
Capital Stock.    12

4.05
Financial Statements.    12

4.06
Absence of Certain Developments.    12

4.07
Title to Properties.    14

4.08
Tax Matters.    14

4.09
Contracts and Commitments.    17

4.10
Intellectual Property.    18

4.11
Litigation.    20

4.12
Governmental Consents, etc.    20

4.13
Employee Benefit Plans    20

4.14
Insurance.    22

4.15
Compliance with Laws.    22





--------------------------------------------------------------------------------




4.16
Environmental Compliance and Conditions.    22

4.17
Affiliated Transactions.    22

4.18
Employees.    23

4.19
Brokerage.    24

4.20
Minutes and Stock Records.    25

4.21
Accounting System.    25

4.22
Bank Accounts.    25

4.23
Powers of Attorney.    25

4.24
Board Approval.    25

4.25
Accounts Receivable.    25

4.26
Indebtedness.    25

4.27
No Other Representations and Warranties    25

Article V REPRESENTATIONS AND WARRANTIES OF THE BUYER
26

5.01
Organization and Corporate Power.    26

5.02
Authorization.    26

5.03
No Violation.    26

5.04
Governmental Authorities; Consents.    26

5.05
Litigation.    26

5.06
Brokerage.    27

5.07
Investment Representation.    27

5.08
Financing.    27

5.09
Solvency.    27

Article VI COVENANTS OF THE COMPANY
28

6.01
Conduct of the Business.    28

6.02
Control of the Company's Operations.    29

6.03
Regulatory Filings.    29

6.04
Conditions.    29

6.05
Notification.    29

6.06
FIRPTA Certificate.    30

6.07
Section 280G Matters    30

Article VII . COVENANTS OF THE BUYER
31

7.01
Access to Books and Records.    31

7.02
Notification.    31

7.03
Director and Officer Liability and Indemnification.    31

7.04
Employment and Benefit Arrangements.    32

7.05
Regulatory Filings.    32

7.06
Conditions.    33

7.07
Contact with Employees, Customers and Suppliers.    33

Article VIII TERMINATION
33

8.01
Termination.    33

8.02
Effect of Termination.    34





--------------------------------------------------------------------------------




Article IX INDEMNIFICATION
34

9.01
Survival of Representations, Warranties, Covenants, Agreements and Other
Provisions.    34

9.02
Indemnification from the Escrow Account for the Benefit of the Buyer.    35

9.03
Indemnification by the Buyer for the Benefit of the Equityholders.    37

9.04
Mitigation.    37

9.05
Defense of Third Party Claims.    38

9.06
Determination of Loss Amount.    38

9.07
Exclusive Remedy.    39

Article X STOCKHOLDER REPRESENTATIVE
39

10.01
Designation.    39

10.02
Authority.    39

10.03
Indemnification.    40

10.04
Exculpation.    40

Article XI ADDITIONAL COVENANTS
40

11.01
Tax Matters.    40

11.02
Further Assurances.    42

11.03
Disclosure Generally.    42

11.04
Restrictive Covenants.    42

11.05
Exclusivity.    43

11.06
Provision Respecting Legal Representation.    43

Article XII DEFINITIONS
44

12.01
Definitions.    44

12.02
Other Definitional Provisions/    48

12.03
Cross-Reference of Other Definitions.    48

Article XIII . MISCELLANEOUS
50

13.01
Acknowledgment of Buyer.    50

13.02
Press Releases and Communications.    51

13.03
Expenses.    51

13.04
Knowledge Defined.    51

13.05
Specific Performance.    51

13.06
Notices.    51

13.07
Assignment.    53

13.08
Severability.    53

13.09
References.    53

13.10
Construction.    53

13.11
Amendment and Waiver.    54

13.12
Complete Agreement.    54

13.13
Third-Party Beneficiaries.    54

13.14
Waiver of Trial by Jury.    54

13.15
Buyer Deliveries.    54





--------------------------------------------------------------------------------




13.16
Electronic Delivery.    54

13.17
Counterparts.    55

13.18
Governing Law.    55

13.19
Jurisdiction; Service of Process.    55

13.20
Prevailing Party.    55

EXHIBITS
Exhibit A        Form of Escrow Agreement
Exhibit B        Form of Closing Certificate of the Company
Exhibit C        Form of Closing Certificate of the Stockholder Representative
Exhibit D        Form of Closing Certificate of the Buyer
Exhibit E        Form of Merchant Agreement
Exhibit F        Restricted Resellers






STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of August 14, 2012,
by and among Global Payments Inc., a Georgia corporation (the “Buyer”), Vegas
Holding Corp., a Delaware corporation (the “Company”), each of the holders of
the Company's Class A Preferred Stock, par value $.01 per share (the “Preferred
Stock”), and the Company's Common Stock, par value $.01 per share (the “Common
Stock”), set forth on Schedule 1.01 hereto (the “Stockholders”), Great Hill
Equity Partners IV, L.P., a Delaware limited partnership, in its capacity as the
Stockholder Representative hereunder (the “Stockholder Representative”), and for
purposes of Section 11.04 hereof, Roy Banks, an individual (“Banks”), Justin
Brown, an individual (“Brown”), Robert Cortopassi, an individual (“Cortopassi”),
and Kyle Pexton, an individual (“Pexton”). Capitalized terms used and not
otherwise defined herein have the meanings set forth in Article XII.
WHEREAS, the Stockholders own all of the issued and outstanding shares of
capital stock of the Company (the “Shares”), which as of the date hereof consist
of 127,533 shares of Preferred Stock and 2,550,720 shares of Common Stock;
WHEREAS, subject to the terms and conditions of this Agreement, the Buyer
desires to acquire from the Stockholders, and the Stockholders desire to sell to
the Buyer, all of the Shares; and
WHEREAS, subject to the terms and conditions of this Agreement, the Buyer also
desires the cancellation of all of the issued and outstanding options to acquire
shares of capital stock of the Company, which as of the date hereof consists of
options to acquire 423,088 shares of Common Stock (the “Options”) (held by the
Persons designated as Optionholders on Schedule 1.02 hereto (the
“Optionholders”)), and the Company desires to cancel the Options in exchange for
payment by the Buyer (on behalf of the Company) to the Optionholders holding
vested and exercisable Options as of the Closing of the consideration described
herein.
NOW, THEREFORE, in consideration of the premises, representations and warranties
and mutual covenants contained herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




--------------------------------------------------------------------------------






PURCHASE AND SALE OF SHARES AND
CANCELLATION OF OPTIONS
.Purchase and Sale of Shares.
Upon the terms and subject to the conditions set forth in this Agreement, the
Stockholders shall sell, assign, transfer and convey to the Buyer, and the Buyer
shall purchase and acquire from the Stockholders, all of the Shares against
payment by the Buyer to each Stockholder as follows:
(a)each Stockholder that holds shares of Preferred Stock shall receive an amount
in cash equal to the number of shares of Preferred Stock held by such
Stockholder multiplied by the Class A Preferred Per Share Price; and
(b)each Stockholder that holds shares of Common Stock shall receive an amount in
cash equal to such Stockholder's Common Percentage multiplied by the Purchase
Price. The portion of the Purchase Price to be paid at Closing to each
Stockholder that holds shares of Common Stock will be an amount in cash equal to
such Stockholder's Common Percentage multiplied by the result of the Preliminary
Purchase Price less such Stockholder's pro rata portion of the Holdback Amount
(based on such Stockholder's Common Percentage) and such Stockholder's pro rata
portion of the Escrow Amount (based on such Stockholder's Common Percentage).
.Options.
Pursuant to and in accordance with Section 6.2(iii) of the Vegas Holding Corp.
2008 Stock Option Plan (as amended), the Company shall cause the Options to be
canceled, as of the Closing Date, in exchange for each Optionholder holding
vested and exercisable Options as of the Closing, including for the avoidance of
doubt any Optionholders whose Options are accelerated in accordance with Section
6.01(b)(iii), being entitled to receive payment by the Buyer (on behalf of the
Company) of an amount in cash equal to (i) such Optionholder's Common Percentage
multiplied by the Purchase Price, minus (ii) the aggregate exercise prices for
the shares of Common Stock issuable upon exercise of the vested and exercisable
Options held by such Optionholder (as set forth on Schedule 1.02), less
applicable Taxes withheld; provided that, the portion of the Purchase Price to
be paid at Closing to each Optionholder under clause (i) above will be an amount
in cash equal to (x) such Optionholder's Common Percentage multiplied by the
Preliminary Purchase Price, minus (y) the aggregate exercise prices for the
shares of Common Stock issuable upon exercise of the vested and exercisable
Options held by such Optionholder (as set forth on Schedule 1.02), less
applicable Taxes withheld and less such Optionholder's pro rata portion of the
Holdback Amount (based on such Optionholder's Common Percentage) and such
Optionholder's pro rata portion of the Escrow Amount (based on such
Optionholder's Common Percentage). The Buyer shall cause the Company to make
timely payment to the appropriate taxing authority or authorities of any amounts
in respect to applicable Taxes withheld from payment to the Optionholders under
this Section 1.02. All Options which are not vested and exercisable as of the
Closing shall be cancelled for no consideration in accordance with the terms of
the Vegas Holding Corp. 2008 Stock Option Plan (as amended). Notwithstanding
anything herein to the contrary, all payments to Optionholders hereunder
(including any amounts to be paid to the Stockholder Representative on behalf of
Optionholders) shall be made by the Company through its payroll system in
accordance with the Company's regular payroll practices then in effect and shall
be less any applicable withholding Taxes. Schedule 1.02 sets forth the list of
vested and exercisable Options as of the date hereof, including their exercise
prices, as well as the list of Options which are not vested and exercisable and
which are to be cancelled pursuant to this Section 1.02. The Company shall
deliver to the Buyer an updated Schedule 1.02 one business day preceding the
Closing Date, which shall set forth the list of vested and exercisable Options
as of the Closing, including their exercise prices, as well as the list of
Options which are not vested and exercisable and which are to be cancelled
pursuant to this Section 1.02.
.Purchase Price.




--------------------------------------------------------------------------------




(a)For purposes of this Agreement, the aggregate purchase price (the “Purchase
Price”) shall be an amount equal to (i) $413,000,000, plus (ii) Cash, minus
(iii) the Closing Indebtedness Amount, plus (iv) the Aggregate Exercise Price,
plus (v) the amount, if any, by which Net Working Capital exceeds $0, minus
(vi) the amount, if any, by which Net Working Capital is less than $0, minus
(vii) the Transaction Expenses, minus (viii) the Class A Preferred Amount.
(b)For purposes of this Agreement, the “Preliminary Purchase Price” shall be
equal to the Purchase Price as calculated in accordance with Section 1.03(a)
above, with Cash and Net Working Capital estimated in good faith by the Company
on the basis of an estimated balance sheet for the Company as of the close of
business on the day immediately prior to the Closing Date (the “Estimated
Closing Balance Sheet”) and with the Closing Indebtedness Amount estimated in
good faith by the Company as of immediately prior to the Closing. The Company
shall deliver the Estimated Closing Balance Sheet, together with a statement
showing the calculation of the Preliminary Purchase Price, to the Buyer not less
than two (2) days prior to the Closing.
.Closing Transactions
(a)At the Closing, the Buyer shall pay each Stockholder an amount in cash as
calculated in Section 1.01 in exchange for the delivery to the Buyer of stock
certificates evidencing such Stockholder's Shares duly endorsed for transfer or
accompanied by duly executed stock powers. Subject to Section 1.04(e), payment
at the Closing for the Shares shall be made by wire transfer of immediately
available funds to an account or accounts specified by each Stockholder to the
Buyer not less than five (5) days prior to the Closing.
(b)Subject to Section 1.04(e), at the Closing, the Buyer shall pay to the
Company, on behalf of each Optionholder holding vested and exercisable Options
as of the Closing, an amount in cash as calculated in Section 1.02, in exchange
for the delivery to the Company, for cancellation, of all of such Optionholder's
outstanding Options as evidenced by such Optionholder's executed stock option
grant agreement, by wire transfer of immediately available funds to an account
or accounts specified by the Company to the Buyer not less than five (5) days
prior to the Closing. Payment in consideration of cancellation of the Options
shall be made to each Optionholder by the Company through its payroll system on
the first payroll date following the Closing Date.
(c)Simultaneously with the Closing, the Buyer shall repay, or cause to be
repaid, on behalf of the Company and its Subsidiaries, the then outstanding
balance of Indebtedness by wire transfer of immediately available funds as
directed by the holders of Indebtedness, and the Company shall deliver to the
Buyer all appropriate payoff letters.
(d)Simultaneously with the Closing, the Buyer shall pay, or cause to be paid, on
behalf of the Stockholders and the Company (as applicable), the Transaction
Expenses by wire transfer of immediately available funds as directed by the
Stockholder Representative not less than three (3) days prior to the Closing,
and the Company shall deliver to the Buyer invoices from the respective payees
representing the Transaction Expenses.
(e)The Stockholder Representative shall require, by delivering written notice to
Buyer not less than five (5) days prior to the Closing Date, that the Buyer
deliver a portion of the proceeds to be received by the Stockholders and the
Optionholders pursuant to Sections 1.04(a) and 1.04(b) in an aggregate amount up
to $5,000,000 to the Stockholder Representative, on behalf of the Stockholders
and the Optionholders, by wire transfer of immediately available funds to an
account designated by the Stockholder Representative not less than five (5) days
prior to the Closing, to satisfy potential future obligations of the
Stockholders and the Optionholders hereunder (including with respect to any
Purchase Price adjustment) and to pay any expenses incurred by the Stockholder
Representative in connection with its acting as the Stockholder Representative
pursuant to this Agreement (in the aggregate, the “Holdback Amount”); provided
that the portion of the Holdback Amount delivered to, and held by, the
Stockholder Representative on behalf of each Stockholder and each Optionholder
shall be determined pro rata according to such Stockholder's or Optionholder's
Common Percentage. The Holdback Amount shall be retained by the Stockholder




--------------------------------------------------------------------------------




Representative for such time as the Stockholder Representative shall determine
in its sole discretion, but at least until the Post Closing Adjustment Payment
is resolved pursuant to Section 1.06. Any amounts distributed to the
Stockholders or Optionholders from the Holdback Amount shall be distributed by
the Stockholder Representative to such Persons pro rata based upon their
respective Common Percentages.
(f)Simultaneously with the Closing, the Buyer shall deliver to Wells Fargo Bank,
National Association, as escrow agent (the “Escrow Agent”), $33,040,000 (the
“Escrow Amount”) by wire transfer of immediately available funds to an account
established by the Escrow Agent (the “Escrow Account”). The Escrow Agent shall
hold the Escrow Amount, together with any interest and earnings thereon, in
accordance with an Escrow Agreement incorporating the terms set forth on Exhibit
A and other customary terms and conditions reasonably acceptable to the Buyer,
the Stockholder Representative and the Escrow Agent (the “Escrow Agreement”) to
be executed and delivered by the Buyer, the Stockholder Representative and the
Escrow Agent on or prior to the Closing Date.
.Purchase Price Adjustment.
As promptly as possible, but in any event within ninety (90) days after the
Closing Date, the Buyer will deliver to the Stockholder Representative a
consolidated balance sheet of the Company and its Subsidiaries (the “Closing
Balance Sheet”) and a statement (together with the Closing Balance Sheet, the
“Preliminary Closing Statement”) showing the calculation of the Purchase Price
Components and the Purchase Price. The Closing Balance Sheet shall be prepared
and the Purchase Price Components shall be determined on a consolidated basis in
accordance with GAAP using the same accounting methods, policies, principles,
practices and procedures, with consistent classifications, judgments and
estimation methodology, as were used in preparation of the Latest Balance Sheet,
and shall not include any changes in assets or liabilities as a result of
purchase accounting adjustments or other changes arising from or resulting as a
consequence of the transactions contemplated hereby. The parties agree that the
purpose of preparing the Closing Balance Sheet and determining the Purchase
Price Components and the related purchase price adjustment contemplated by this
Section 1.05 is to measure changes in the Purchase Price Components, and such
processes are not intended to permit the introduction of different judgments,
accounting methods, policies, principles, practices, procedures, classifications
or estimation methodologies for the purpose of preparing the Closing Balance
Sheet or determining the Purchase Price or Purchase Price Components. After
delivery of the Preliminary Closing Statement, the Stockholder Representative
and its accountants shall be permitted full reasonable access to review the
Company's and its Subsidiaries' books and records and work papers related to the
preparation of the Preliminary Closing Statement. The Stockholder Representative
and its accountants may make inquiries of the Buyer, the Company, the Company's
Subsidiaries and their respective accountants regarding questions concerning or
disagreements with the Preliminary Closing Statement arising in the course of
their review thereof, and the Buyer shall use its, and shall cause the Company
and its Subsidiaries to use their, commercially reasonable efforts to cause any
such accountants to cooperate with and respond to such inquiries. If the
Stockholder Representative has any objections to the Preliminary Closing
Statement and the calculation of the Purchase Price, the Stockholder
Representative shall deliver to the Buyer a statement setting forth its
objections thereto (an “Objections Statement”). If an Objections Statement is
not delivered to the Buyer within forty-five (45) days after delivery of the
Preliminary Closing Statement, the Preliminary Closing Statement and Buyer's
calculation of the Purchase Price shall be final, binding and non-appealable by
the parties hereto; provided that, in the event Buyer does not provide any
information or documents reasonably requested by the Stockholder Representative
or any of its authorized representatives within five (5) business days of
request therefor (or such shorter period as may remain in such forty-five
(45)-day period), such forty-five (45)-day period shall be extended by one
additional day for each additional day required for Buyer to fully respond to
such request. If an Objections Statement is delivered to Buyer within forty-five
(45) days after delivery of the Preliminary Closing Statement, then the Closing
Balance Sheet and the Preliminary Closing Statement (as revised in accordance
with clause (x) or (y) below) shall become final and binding upon the parties
hereto on the earliest of (x) the date the Stockholder Representative and Buyer
resolve in writing any differences they have with respect to the matters
specified in the Objections




--------------------------------------------------------------------------------




Statement and (y) the date all matters in dispute are finally resolved in
writing by the Dispute Resolution Arbiter. If an Objections Statement is
delivered to Buyer within forty-five (45) days after delivery of the Preliminary
Closing Statement, the Stockholder Representative and the Buyer shall negotiate
in good faith to resolve any such objections, but if they do not reach a final
resolution within thirty (30) days after the delivery of an Objections
Statement, the Stockholder Representative and the Buyer shall submit such
dispute to the Dispute Resolution Arbiter. Any further submissions to the
Dispute Resolution Arbiter must be written and delivered to each party to the
dispute. The Dispute Resolution Arbiter shall consider only those items and
amounts which are identified in the Objections Statement as being items which
the Stockholder Representative and the Buyer are unable to resolve. The Dispute
Resolution Arbiter's determination will be based solely on the provisions of
this Section 1.05 and the definitions of Cash, Closing Indebtedness Amount and
Net Working Capital contained herein. The Stockholder Representative and the
Buyer shall use their commercially reasonable efforts to cause the Dispute
Resolution Arbiter to resolve all disagreements as soon as practicable. Further,
the Dispute Resolution Arbiter's determination shall be based solely on the
presentations by the Buyer and the Stockholder Representative which are in
accordance with the terms and procedures set forth in this Agreement (i.e., not
on the basis of an independent review). The resolution of the dispute by the
Dispute Resolution Arbiter shall be final, binding and non-appealable on the
parties hereto. The costs and expenses of the Dispute Resolution Arbiter shall
be allocated between the Buyer, on the one hand, and the Stockholders and the
Optionholders, on the other hand, based upon the percentage which the portion of
the contested amount not awarded to each party bears to the amount actually
contested by such party (with each Stockholder and Optionholder responsible for
its portion (determined on a pro rata basis according to each Stockholder's or
Optionholder's Common Percentage) of the aggregate costs and expenses allocated
to the Stockholders and the Optionholders), and such amount to be paid by the
Stockholder Representative from the Holdback Amount; provided that, if such
amount exceeds the then available Holdback Amount, the Stockholders shall
collectively be responsible for such excess (on a pro rata basis according to
each Stockholder's Undiluted Common Percentage)). For example, if the Objection
Statement claims that Net Working Capital is $1,000 greater than the amount
determined by the Buyer in the Closing Balance Sheet, and if the Dispute
Resolution Arbiter ultimately resolves the dispute by awarding the Stockholders
and the Optionholders $600 of the $1,000 contested, then the costs and expenses
of arbitration will be allocated 60% (i.e., 600 ÷ 1,000) to Buyer and 40% (i.e.,
400 ÷ 1,000) to the Stockholders and the Optionholders.
.Post Closing Adjustment Payment.
If the Purchase Price, as finally determined pursuant to Section 1.05, is
greater than the Preliminary Purchase Price, the Buyer shall promptly (but in
any event within five (5) business days) pay any such excess, together with
interest thereon at a rate per annum equal to one percent (1%), calculated on
the basis of the actual number of days elapsed from the Closing Date to the date
of payment, to the Stockholder Representative (on behalf of the Stockholders and
the Optionholders) by wire transfer of immediately available funds to an account
or accounts designated by the Stockholder Representative. The Stockholder
Representative shall promptly deliver such amounts to the Stockholders and
Optionholders on a pro rata basis according to each Stockholder's and
Optionholder's Common Percentage. If the Purchase Price, as finally determined
pursuant to Section 1.05, is less than the Preliminary Purchase Price, the
Stockholder Representative (on behalf of the Stockholders and the Optionholders)
shall promptly (but in any event within five (5) business days) pay any such
shortfall, together with interest thereon at a rate per annum equal to one
percent (1%), calculated on the basis of the actual number of days elapsed from
the Closing Date to the date of payment, to the Buyer from the Holdback Amount
by wire transfer of immediately available funds to an account or accounts
designated by the Buyer; provided that, if the amount determined to be due to
the Buyer exceeds the then available Holdback Amount, the Stockholders shall
collectively be responsible for such excess and each Stockholder shall pay its
pro rata portion (determined according to each Stockholder's Undiluted Common
Percentage) of such excess directly to the Buyer by wire transfer of immediately
available funds to an account or accounts designated by the Buyer. If the
Stockholders shall fail to make such payment




--------------------------------------------------------------------------------




in accordance with this Section 1.06 within two (2) business days, the
Stockholder Representative, upon notice from the Buyer, shall immediately
instruct the Escrow Agent to pay any such amounts to the Buyer from the Escrow
Account.
.The Closing.
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Kirkland & Ellis LLP located at 300 North
LaSalle, Chicago, Illinois at 10:00 a.m., local time, on or prior to the third
business day following satisfaction or waiver of all of the conditions to the
Closing set forth in Article II (other than those conditions to be satisfied at
the Closing), or on such other date and place as is mutually agreeable to the
Buyer and the Stockholder Representative. The date and time of the Closing are
referred to herein as the “Closing Date.”




CONDITIONS TO CLOSING
.Conditions to the Buyer's Obligations.
The obligation of the Buyer to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by the Buyer in writing) of
the following conditions as of the Closing Date:
(a)The representations and warranties set forth in Article III and Article IV of
this Agreement shall be true and correct in all respects (without giving effect
to materiality, Material Adverse Effect, or similar phrases therein) as of the
Closing, except (i) to the extent that the failure of such representations and
warranties to be true and correct does not result in a Material Adverse Effect,
(ii) for changes contemplated by this Agreement, and (iii) for those
representations and warranties which expressly relate to an earlier date (in
which case such representations and warranties shall have been true and correct
as of such earlier date except to the extent that the failure of such
representations and warranties to have been true and correct as of such earlier
date does not result in a Material Adverse Effect);
(b)The Company and the Stockholders shall have performed in all material
respects all of the covenants and agreements required to be performed by them
under this Agreement at or prior to the Closing;
(c)The applicable waiting periods, if any, under the HSR Act shall have expired
or been terminated;
(d)No judgment, decree or order shall have been entered by a governmental
authority which would prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby, declare unlawful
the transactions contemplated by this Agreement or cause such transactions to be
rescinded;
(e)The Employment Agreements for Banks, Pexton, Cortopassi and Julie Counterman
shall have been terminated and Banks, Pexton, Cortopassi and Julie Counterman
shall have provided complete releases in favor of the Company and its
Subsidiaries in connection with such Employment Agreements in form and substance
reasonably satisfactory to Buyer;
(f)The Stockholder Representative shall have delivered to the Buyer resignation
letters from each member of the Board of Directors of the Company and its
Subsidiaries;
(g)The Stockholder Representative shall have delivered to the Buyer the Escrow
Agreement executed by the Stockholder Representative on behalf of the
Stockholders; and
(h)The Company or the Stockholder Representative (on behalf of the
Stockholders), as the case may be, shall have delivered to the Buyer each of the
following:




--------------------------------------------------------------------------------




(i)a certificate of the Company in the form set forth in Exhibit B, dated the
Closing Date, stating that the preconditions specified in Sections 2.01(a) and
(b), as they relate to the Company, have been satisfied;
(ii)a certificate of the Stockholder Representative (on behalf of the
Stockholders) in the form of Exhibit C, dated the Closing Date, stating that the
preconditions specified in Sections 2.01(a) and (b), as they relate to the
Stockholders, have been satisfied;
(iii)the stock certificates representing the Shares, in each case duly endorsed
for transfer or accompanied by duly executed stock powers or transfer documents;
(iv)a certificate in accordance with Section 6.06;
(v)a copy of the certificate of incorporation of the Company and each of its
Subsidiaries, in each case certified by the Secretary of State of Delaware, and
a certificate of good standing for each of the Company and its Subsidiaries from
the Secretary of State of Delaware, in each case, dated within twenty (20) days
of the Closing Date;
(vi)certified copies of the resolutions duly adopted by the Company's board of
directors authorizing its execution, delivery and performance of this Agreement
and the other agreements to which it is a party; and
(vii)an agreement terminating as of the Closing the Expense Reimbursement and
Fee Letter, dated as of August 14, 2008, by and between Accelerated Payment
Technologies, Inc. and Great Hill Partners, LLC; provided that such termination
agreement shall confirm that all amounts due and owing thereunder to Great Hill
Partners, LLC have been paid in full.
If the Closing occurs, all closing conditions set forth in this Section 2.01
which have not been fully satisfied as of the Closing shall be deemed to have
been fully waived by the Buyer.
.Conditions to the Stockholders' Obligations.
The obligations of the Stockholders to consummate the transactions contemplated
by this Agreement are subject to the satisfaction of the following conditions as
of the Closing Date:
(a)The representations and warranties set forth in Article V of this Agreement
shall be true and correct in all material respects (without giving effect to
materiality or similar phrases therein) as of the Closing, except (i) to the
extent that the failure of such representations and warranties to be true and
correct does not adversely affect the Buyer's ability to consummate the
transactions contemplated by this Agreement, (ii) for changes contemplated by
this Agreement, or (iii) for those representations and warranties which
expressly relate to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date);
(b)The Buyer shall have performed in all material respects all the covenants and
agreements required to be performed by it under this Agreement at or prior to
the Closing;
(c)The applicable waiting periods, if any, under the HSR Act shall have expired
or been terminated;
(d)No judgment, decree or order shall have been entered which would prevent the
performance of this Agreement or the consummation of any of the transactions
contemplated hereby, declare unlawful the transactions contemplated by this
Agreement or cause such transactions to be rescinded;
(e)The Buyer shall have delivered to the Stockholder Representative (for the
benefit of the Stockholders) certified copies of the resolutions duly adopted by
Buyer's board of directors (or its equivalent governing body) authorizing its
execution, delivery and performance of this Agreement and the other agreements
contemplated hereby to which it is a party;
(f)The Buyer shall have delivered to the Stockholder Representative (on behalf
of the Stockholders) a certificate in the form set forth as Exhibit D, dated the
Closing Date, stating that the preconditions specified in Sections 2.02(a) and
(b) have been satisfied;




--------------------------------------------------------------------------------




(g)the Buyer shall have delivered to the Stockholder Representative the Escrow
Agreement executed by the Buyer; and
(h)The Buyer shall have delivered the consideration set forth in Sections 1.01
and 1.02.
If the Closing occurs, all closing conditions set forth in this Section 2.02
which have not been fully satisfied as of the Closing (other than Section
2.02(h)) shall be deemed to have been fully waived by the Stockholders.


REPRESENTATIONS AND
WARRANTIES OF EACH STOCKHOLDER
Each Stockholder represents and warrants to the Buyer as of the date of this
Agreement and at Closing as follows:
.Authority.
Such Stockholder has all requisite power and authority and full legal capacity
to execute and deliver this Agreement and to perform such Stockholder's
obligations hereunder.
.Execution and Delivery; Valid and Binding Agreement.
This Agreement has been duly executed and delivered by such Stockholder. The
execution, delivery and performance of this Agreement by such Stockholder and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all requisite limited liability company or limited
partnership action, and no other limited liability company or limited
partnership proceedings on its part are necessary to authorize the execution,
delivery or performance of this Agreement by such Stockholder. Assuming that
this Agreement is the valid and binding agreement of the Buyer, the Company and
the other Stockholders, this Agreement constitutes the valid and binding
obligation of such Stockholder, enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy laws, other similar laws
affecting creditors' rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.
.Noncontravention.
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (a) violate any constitution,
statute, law, regulation, rule, injunction, judgment, order, decree, ruling,
charge, or other restriction of any government, governmental agency, or court to
which such Stockholder is subject or, if such Stockholder is a corporation or
other entity, any provision of its charter or bylaws or equivalent
organizational documents or (b) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
such Stockholder is a party or by which such Stockholder is bound.
.Ownership of Capital Stock.
Such Stockholder is the record owner of the number of Shares set forth opposite
such Stockholder's name on Schedule 3.04 and no one other than such Stockholder
has any right, title or interest in such Shares. On the Closing Date, such
Stockholder shall transfer to the Buyer good title to such Shares free and clear
of all claims, pledges, security interests, liens, charges, encumbrances,
options, proxies, voting trusts or agreements and other restrictions and
limitations of any kind, other than applicable federal and state securities law
restrictions. Collectively, except for the Options, the Stockholders own all of
the stock or equity ownership interest in the Company.
.Brokers Fees.
Other than to William Blair & Company, L.L.C., whose fees constitute Transaction
Expenses hereunder, such Stockholder has no liability or obligation to pay any
fees or commissions to any broker,




--------------------------------------------------------------------------------




finder or agent with respect to the transactions contemplated by this Agreement
for which the Buyer could become liable or obligated.
.No Other Representations and Warranties
. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III
(INCLUDING THE SCHEDULES), SUCH STOCKHOLDER MAKES NO EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY, AND SUCH STOCKHOLDER HEREBY DISCLAIMS ANY SUCH
REPRESENTATION OR WARRANTY, WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.




REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the Buyer as of the date of this
Agreement and at Closing that:
.Organization and Corporate Power.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and the Company has all
requisite corporate power and authority and all material authorizations,
licenses and permits necessary to own and operate its properties and to carry on
its businesses as now conducted. The Company is qualified to do business in
every jurisdiction in which its ownership of property or the conduct of its
businesses as now conducted requires it to qualify, except where the failure to
be so qualified would not have a Material Adverse Effect.
.Subsidiaries.
Except as set forth on Schedule 4.02 hereto, neither the Company nor any of its
Subsidiaries owns or holds the right to acquire any stock, partnership interest
or joint venture interest or other equity ownership interest in any other
Person. Each of the Subsidiaries identified on Schedule 4.02 hereto is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
power and authority and all material authorizations, licenses and permits
necessary to own its properties and to carry on its businesses as now conducted
and is qualified to do business in every jurisdiction in which its ownership of
property or the conduct of its businesses as now conducted requires it to
qualify, except in each such case where the failure to be so qualified would not
have a Material Adverse Effect. The Company owns all of the stock or equity
ownership interest in each Subsidiary. The Company has delivered or made
available to Buyer true and correct copies of the Certificate of Incorporation
and Bylaws of the Company and similar governing instruments of each of its
Subsidiaries (collectively, the “Company Charter Documents”) each as amended to
date, and each is in full force and effect. Neither the Company nor the
Subsidiaries, as applicable, are in violation of any of the provisions of the
Company Charter Documents. Schedule 4.02 lists all of the current directors and
officers of the Company and each Subsidiary.




--------------------------------------------------------------------------------




.Authorization; No Breach; Valid and Binding Agreement.
The execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all requisite corporate action, and no other corporate proceedings
on its part are necessary to authorize the execution, delivery or performance of
this Agreement. The execution, delivery and performance of this Agreement by the
Company and the consummation of the transactions contemplated hereby do not
conflict with the Company Charter Documents. Except as set forth on
Schedule 4.03 hereto, the execution, delivery and performance of this Agreement
by the Company and the consummation of the transactions contemplated hereby do
not conflict with or result in any material breach of, constitute a material
default under, result in a material violation of, result in the creation of any
Lien upon any material assets of the Company or any of its Subsidiaries under,
or require any authorization, consent, approval, exemption or other action by or
notice to any Person, any court or other governmental body, under the provisions
of any material indenture, mortgage, lease, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is bound, or any law,
statute, rule or regulation or order, judgment or decree to which the Company or
any of its Subsidiaries is subject. Except for amounts included in the
Transaction Expenses paid in accordance with Section 1.04(d), there are no
agreements to which the Company or any of its Subsidiaries is bound pursuant to
which change of control, success, retention or similar bonus is payable to any
employee or other service provider of the Company or its Subsidiary or any
Person based on the consummation of the transactions contemplated by this
Agreement. Assuming that this Agreement is a valid and binding obligation of the
other parties hereto, this Agreement constitutes a valid and binding obligation
of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy laws, other similar laws affecting
creditors' rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.
.Capital Stock.
The authorized number of shares of capital stock of the Company is 3,150,000,
consisting of 150,000 shares of Preferred Stock and 3,000,000 shares of Common
Stock. As of the date hereof, (i) 127,533 shares of Preferred Stock are issued
and outstanding and are owned of record by the Stockholders in the amounts set
forth opposite each such Stockholder's name on Schedule 4.04, (ii) 2,550,720
shares of Common Stock are issued and outstanding and are owned of record by the
Stockholders in the amounts set forth opposite each such Stockholder's name on
Schedule 4.04, and (iii) the Options represent 423,088 shares of Common Stock
(of which 225,562 Options are vested and exercisable as of the date hereof) and
have been issued as set forth in Schedule 1.02. All of the outstanding shares of
capital stock of the Company have been duly authorized and are validly issued,
fully paid and nonassessable. Other than the Shares and the Options, the Company
does not have any other capital stock, equity securities or securities
containing any equity features authorized, issued or outstanding, and there are
no agreements, options, warrants or other rights or arrangements existing or
outstanding which provide for the sale or issuance of any of the foregoing by
the Company. There are no agreements or other obligations (contingent or
otherwise) which require the Company to repurchase or otherwise acquire any
shares of the Company's capital stock or other equity securities.
.Financial Statements.
Schedule 4.05 hereto consists of: (a) the Company's unaudited consolidated
balance sheet as of June 30, 2012 (the “Latest Balance Sheet”) and the related
statement of income for the nine (9)-month period then ended and (b) the
Company's audited consolidated balance sheets and statements of income and cash
flows for the fiscal years ended September 30, 2010 and September 30, 2011
(collectively, the “Financial Statements”). Except as set forth on Schedule 4.05
hereto, the Financial Statements have been prepared in accordance with GAAP,
consistently applied throughout the periods indicated, and present fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries (taken as a whole) as of the times and for the
periods referred to therein, subject in the case of the unaudited financial




--------------------------------------------------------------------------------




statements to (i) the absence of footnote disclosures and other presentation
items and (ii) changes resulting from normal year-end adjustments. As of the
Closing, there will be not less than five hundred thousand dollars ($500,000.00)
in Cash in the Company's Subsidiary.
.Absence of Certain Developments.
Since September 30, 2011, there has not been any Material Adverse Effect. Except
as set forth on Schedule 4.06 hereto and except as expressly contemplated by
this Agreement, since September 30, 2011, neither the Company nor any of its
Subsidiaries has:
(a)borrowed any amount or incurred or become subject to any material liabilities
(other than (i) liabilities incurred in the ordinary course of business, (ii)
liabilities under contracts entered into in the ordinary course of business and
(iii) borrowings from banks (or similar financial institutions) necessary to
meet ordinary course working capital requirements which are disclosed on
Schedule 4.06);
(b)mortgaged, pledged or subjected to any lien, charge or other encumbrance, any
material portion of its assets, except Permitted Liens;
(c)sold, assigned or transferred any material tangible assets, except product
sales in the ordinary course of business;
(d)assigned or transferred any material Intellectual Property;
(e)issued, sold or transferred any of its capital stock or other equity
securities, securities convertible into its capital stock or other equity
securities or warrants, options or other rights to acquire its capital stock or
other equity securities, or any bonds or debt securities;
(f)made any material capital investment in, or any material loan to, any other
Person (other than a Subsidiary of the Company), except in the ordinary course
of business;
(g)declared, set aside, or paid any dividend or made any distribution with
respect to its capital stock (whether in cash or in kind) or redeemed,
purchased, or otherwise acquired any of its capital stock, except for dividends
or distributions made by the Subsidiaries to their respective parents in the
ordinary course of business;
(h)made any material capital expenditures or commitments therefor, except in the
ordinary course of business;
(i)(A) granted any increase in compensation or fringe benefits to any directors,
officers, employees or consultants of the Company, (B) made any payment of any
bonus to any directors, officers, employees or consultants of the Company or (C)
made any amendment to any Employment Agreement, other than, with respect to
subclauses (A) and (B) of this paragraph, as required by an existing agreement
or contract or in the ordinary course of business consistent with past practice;
(j)suffered any material damage, destruction or loss (whether or not covered by
insurance) to any property or assets material to the conduct of the business of
the Company;
(k)entered into any amendment, modification, cancellation or termination of any
material Contract other than in the ordinary course of business consistent with
past practice;
(l)made any change in its accounting methods, principles or practices, except as
required by concurrent changes in GAAP;
(m)filed any material Tax Return inconsistent with past practice or, on any such
Tax Return, taken any position, made any election, or adopted any method that
was inconsistent with positions taken, elections made or methods used in filing
similar Tax Returns in prior periods if such position, election, or method would
result in an increase in Taxes in periods after the Closing;
(n)cancelled, compromised, waived or released any right or claim (or series or
rights or claims) involving more than $50,000;
(o)made any material revaluation of any of its assets, including writing off
notes or accounts receivable;




--------------------------------------------------------------------------------




(p)made any loan to any of its directors, officers or employees, or entered into
any other transaction with, any of its directors, officers or employees outside
the ordinary course of business; or
(q)entered into any contract to do any of the foregoing.
.Title to Properties.
(a)Except as set forth on Schedule 4.07(a) hereto, the Company owns good title
to, or holds pursuant to valid and enforceable leases, all of the personal
property shown to be owned or leased by it on the Latest Balance Sheet, free and
clear of all Liens, except for Permitted Liens.
(b)The real property demised by the leases described on Schedule 4.07(b) hereto
(collectively, the “Leased Real Property”) constitutes all of the real property
leased by the Company and its Subsidiaries. Except as set forth on
Schedule 4.07(b) hereto, the Leased Real Property leases are in full force and
effect, and the Company or a Subsidiary of the Company holds a valid and
existing leasehold interest under each such lease, subject to proper
authorization and execution of such lease by the other party and except as the
enforcement thereof may be limited by bankruptcy laws, other similar laws
affecting creditors' rights and general principles of equity affecting the
availability of specific performance and other equitable remedies. The Company
has made available to the Buyer complete and accurate copies of each of the
leases described on Schedule 4.07(b) hereto, and none of such leases have been
modified in any material respect, except to the extent that such modifications
are disclosed by the copies made available to the Buyer. To the Company's
knowledge, neither the Company nor any of its Subsidiaries is in default in any
material respect under any of such leases.
(c)Neither the Company nor any of its Subsidiaries owns a freehold estate in any
real property.
.Tax Matters.
  
(a)The Company and its Subsidiaries have filed all federal and all other Tax
Returns that are required to be filed by them (taking into account any
extensions of time to file). Schedule 4.08(a) lists all foreign, federal, state
and other material income Tax Returns filed with respect to the Company and its
Subsidiaries for taxable periods ending on or after September 30, 2008,
indicates which of those Tax Returns that have been audited, and indicates those
Tax Returns that are currently the subject of an audit. The Company has
delivered to the Buyer correct and complete copies of all such Tax Returns and
all material examination reports, and statements of material deficiencies
assessed against or agreed to by the Company and its Subsidiaries since
September 30, 2008. All such Tax Returns were correct and complete in all
material respects and were prepared in substantial compliance with all
applicable laws. All Taxes due and payable by the Company and its Subsidiaries
(whether or not shown on any Tax Return) have been fully paid. Neither the
Company nor its Subsidiaries are currently the beneficiary of any extension of
time within which to file any Tax Return. To the Company's knowledge, within the
past three (3) years, no written claim has been made by a Governmental Entity in
a jurisdiction where the Company and its Subsidiaries do not file Tax Returns
that the Company is or may be subject to taxation by that jurisdiction. All
material Taxes that the Company or any of its Subsidiaries is obligated to
withhold and /or pay from amounts owing to any Employee, independent contractor,
creditor or third party have been fully paid.
(b)Neither the Company nor any of its Subsidiaries has waived any statute of
limitations in respect of a material amount of Taxes or agreed to any extension
of time with respect to an assessment or deficiency of a material amount of
Taxes, which waiver or extension is still in effect.
(c)No foreign, federal, or other tax audits or administrative or judicial Tax
proceedings are pending or, to the Company's knowledge, being contemplated with
respect to the Company or its Subsidiaries. Neither the Company nor its
Subsidiaries has received from any foreign, federal, state or local Governmental
Entity any (i) written notice indicating an intent to open an audit or other
review, or (ii) notice




--------------------------------------------------------------------------------




of deficiency or proposed adjustment for any material amount of Tax proposed,
asserted, or assessed against any Governmental Entity against the Company or its
Subsidiaries.
(d)The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code. The Company and its
Subsidiaries have disclosed on their federal income Tax Returns all positions
taken there that, to the Company's knowledge, could give rise to a substantial
understatement of federal income Tax within the meaning of Section 6662 of the
Code. Neither the Company nor its Subsidiaries has (i) been a member of an
affiliated group filing a consolidated federal income Tax Return (other than a
group the common parent of which was the Company or any Subsidiary) or (ii) has
any liability for the Taxes of any Person (other than the Company or its
Subsidiaries) under Reg. Section 1.1502-6 (or any similar provision of state,
local or foreign law), as a transferee or successor, or by contract.
(e)Neither the Company nor its Subsidiaries will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any:
(i)change in method of accounting for a taxable period ending on or prior to the
Closing Date;
(ii)“closing agreement” as described in Section 7121 of the Code (or any
corresponding provision or similar provision of state, local or foreign income
Tax law) executed on or prior to the Closing Date; or
(iii)Intercompany transaction or excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign income Tax law).
(f)Neither the Company nor its Subsidiaries has engaged in any transaction that
constitutes a “listed transaction” or “reportable transaction” as described
under Section 6707A of the Code and Treasury regulations promulgated thereunder.
(g)Neither the Company nor its Subsidiaries are party to or have any obligation
under any Tax sharing, Tax indemnity or Tax allocation agreement or any similar
contract or written arrangement, in each case, other than those entered in the
ordinary course of business and the primary focus of which is not Taxes.
(h)The unpaid taxes of the Company and its Subsidiaries as of the date of the
Latest Balance Sheet do not exceed the reserves for Tax liabilities set forth on
the Latest Balance Sheet.
(i)There is no material dispute or claim concerning any Tax liability of the
Company or any of its Subsidiaries either claimed or raised by any authority in
writing, which dispute or claim has not been resolved.
(j)Within the past three (3) years, neither the Company nor any of its
Subsidiaries has distributed stock on another Person in a transaction that was
intended to be governed by Section 355 or 361 of the Code.
(k)There are no Liens for Taxes (other than Taxes not yet due and payable) upon
any of the assets of the Company or any of its Subsidiaries.
(l)Neither the Company nor its Subsidiaries is a party to any contract or plan,
in each case, entered into prior to the date of this Agreement and excluding,
for avoidance of doubt, any contract, agreement, or plan entered into by the
Buyer or its Affiliates, that would result, separately or in the aggregate, in
the payment of any “excess parachute payment” within the meaning of Section 280G
of the Code (or any corresponding provision of state, local or foreign Tax law).
(m)Since August 14, 2008, (i) any Plan that is deemed to constitute a
nonqualified deferred compensation plan subject to Section 409A of the Code has
been operated between August 14, 2008 and December 31, 2008 in good faith
compliance with Section 409A of the Code and the applicable notices and proposed
regulations thereunder and, since January 1, 2009 has been operated in
accordance with, and is in documentary compliance with, the final regulations
under Section 409A of the Code, (ii) neither the Company




--------------------------------------------------------------------------------




nor its Subsidiaries has any obligation to indemnify, hold harmless or gross up
any individual with respect to any penalty tax or interest under Section 409A of
the Code, and (iii) no Options (other than an Option the terms of which comply
with Section 409A of the Code) have an exercise price that has been or may be
less than the fair market value of the underlying stock as of the date such
Option was granted or has any feature for the deferral of compensation that
could render the grant subject to Section 409A of the Code.
(n)This Section 4.08 constitutes the sole and exclusive representations and
warranties of the Company and its Subsidiaries with respect to any tax matters.
.Contracts and Commitments.
(a)Except as set forth on Schedule 4.09(a) hereto, neither the Company nor any
Subsidiary is party to any: (i) collective bargaining agreement or contract with
any labor union; (ii) written bonus, pension, profit sharing, retirement or
other form of deferred compensation plan, other than as described in
Section 4.13 hereto; (iii) stock purchase, stock option or similar plan, other
than as described in Section 4.13; (iv) written contract for the employment of
any officer or individual employee providing for fixed compensation in excess of
$50,000 per annum or variable compensation, including sales commissions, which
reasonably may be in excess of $25,000 per annum; (v) agreement or indenture
relating to the borrowing of money or to mortgaging, pledging or otherwise
placing a Lien on any material portion of the assets of the Company and its
Subsidiaries; (vi) guaranty of any obligation for borrowed money or other
material guaranty; (vii) lease or agreement under which it is lessee of, or
holds or operates any personal property owned by any other party, for which the
annual rental exceeds $100,000; (viii) lease or agreement under which it is
lessor of or permits any third party to hold or operate any property, real or
personal, for which the annual rental exceeds $100,000; (ix) contract or group
of related contracts with the same party for the purchase of products or
services which provide for annual payments in excess of $100,000 (based on
payments made during the twelve-month period ending on the date of the Latest
Balance Sheet or anticipated payments for the first twelve months of such
contracts for parties from which the Company has purchase contracts for less
than twelve months); (x) contract or group of related contracts with a client or
customer that provides annual revenues (based on revenues for the twelve-month
period ending on the date of the Latest Balance Sheet or anticipated revenues
for the first twelve months of such contracts for clients or customers who have
been clients or customers of the Company for less than twelve months) to the
Company and its Subsidiaries in excess of $200,000; (xi) material license or
royalty agreement relating to the use of any third party intellectual property
(excluding licenses to commercially available “off the shelf” software less than
$25,000); (xii) contracts which materially prohibits the Company or any of its
Subsidiaries from freely engaging in business anywhere in the world; (xiii)
contracts granting any exclusive distribution or other exclusive rights or which
would prevent the Company or the Buyer from hiring employees or independent
contractors; (xiv) written consulting or other non-employment compensation
arrangement with any individual providing for compensation in excess of $50,000
per annum.
(b)The Company has made available to the Buyer a true and correct copy of all
written agreements which are set forth on Schedule 4.09(a) hereto, together with
all material written amendments, waivers or other changes thereto.
(c)With respect to each agreement listed on Schedule 4.09(a) hereto: (i) such
agreement is a valid and binding agreement of the Company and/or its
Subsidiaries, as applicable, enforceable in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy laws, other similar laws
affecting creditors' rights and general principles of equity affecting the
availability of specific performance and other equitable remedies; (ii) none of
the Company or any of its Subsidiaries is in breach or default in any material
respect, nor has the Company or any of its Subsidiaries taken any action which,
with notice or lapse of time, would constitute a breach or default in any
material respect, or permit termination, material modification, or acceleration,
as applicable, under such agreement; (iii) to the Company's knowledge, no other
party is in breach or default in any material respect under such agreement; and
(iv) no other party has repudiated any material provision of such agreement.




--------------------------------------------------------------------------------




(d)Except as set forth on Schedule 4.09(d), all merchant customers of the
Company and its Subsidiaries have executed an agreement for processing services
in one of the form agreements attached hereto as Exhibit E. All such agreements
are in full force and effect, and there are no other agreements, oral or
written, between the Company and the current merchant customers of the Company
and its Subsidiaries.
(e)Schedule 4.09(e) contains a list of customers of the Company and its
Subsidiaries that refer merchant customers to the Company and its Subsidiaries
for processing services. Except as noted on Schedule 4.09(e), all such customers
have executed agreements with the Company or its Subsidiaries in connection with
such referrals, all such agreements are in full force and effect, all such
agreements are substantially in a form of agreement previously made available to
Buyer, and the Company or its Subsidiaries, as applicable, is not in default in
any material respect under any such agreement or in any respect such that the
counterparty to such agreement would have the right to terminate such agreement
for cause.
(f)As of the date of this Agreement, there are less than forty (40) end user
merchants (the “Merchants”) for which the Company or its Subsidiaries engages
First Data Merchant Services Corporation (“First Data”) as the payment
processing agent pursuant to that certain Merchant Program Processing Agreement,
dated November 16, 2011, by and between First Data and Accelerated Payment
Technologies, Inc., and the Company first commenced providing services to all
such Merchants on or after April 1, 2012. The residual payments attributable to
the Merchants for the period June 1, 2012 - June 30, 2012 was less than $2,000.
.Intellectual Property.


(a)All of the patents, registered trademarks, registered service marks,
registered copyrights, internet domain names, trade dress, industrial design,
applications for any of the foregoing and material unregistered trademarks,
material unregistered service marks, trade names and corporate names owned by
the Company or any of its Subsidiaries (collectively, “Intellectual Property”)
are set forth on Schedule 4.10 hereto. Except as set forth on Schedule 4.10, no
loss, cancellation or expiration of any Intellectual Property is pending or, to
the Company's knowledge, threatened, except for patents and copyrights expiring
at the end of their statutory terms as set forth on Schedule 4.10 (and not as a
result of any act or omission by the Company or any of its Subsidiaries,
including a failure to pay any required maintenance fees). Except as set forth
on Schedule 4.10 hereto: (A) the Company and/or its Subsidiaries, as the case
may be, own and possess all right, title and interest in and to the Intellectual
Property, free of any Liens (except Permitted Liens); (B) during the two (2)
year period prior to the date of this Agreement, neither the Company nor any of
its Subsidiaries has received any written notices from any Person claiming that
the Company or any of its Subsidiaries is currently infringing on the
intellectual property of such Person (or received any demand or unsolicited
offer to license any intellectual property from such Person that was not merely
a solicitation); (C) to the Company's knowledge, (i) the Intellectual Property
is not currently being materially infringed, misappropriated or conflicted by
any other Person and (ii) does not infringe, misappropriate or conflict with the
intellectual property rights of any other Person; and (D) no Intellectual
Property is subject to any outstanding order, proceeding or stipulation that
restricts in any manner the Company's or its Subsidiaries' use of the
Intellectual Property. The Company has taken commercially reasonable measures to
protect both the Intellectual Property and all trade secrets and proprietary
information of the Company and its Subsidiaries.
(b)To the knowledge of the Company, all present and former employees of the
Company and its Subsidiaries have executed an assignment of inventions agreement
to vest in the Company or its Subsidiaries, as appropriate, exclusive ownership
of the Intellectual Property so created by them, to the extent allowed by
applicable law. To the knowledge of the Company, all present and former
contractors, agents and consultants of the Company and its Subsidiaries who have
or have had access to the Company's and its




--------------------------------------------------------------------------------




Subsidiaries' trade secrets and proprietary information have executed
nondisclosure agreements to protect the confidentiality of such information and
the Company maintains copies of such agreements.
(c)For purposes of this Section 4.10, “software” shall mean any and all (i)
computer programs and applications, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code, (ii) databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise, (iii) descriptions,
flow-charts, library functions, algorithms, architecture, structure, display
screens and development tools, and other information, work product or tools used
to design, plan, organize or develop any of the foregoing, and (iv) all
documentation, including user manuals and training materials, relating to any of
the foregoing. Schedule 4.10(c) contains a true, complete and correct list of
(A) the names of all of the software products that the Company or its
subsidiaries currently license or make available to customers, (B) the product
name of each item of third-party software that is embedded in any of the
software that the Company or its Subsidiaries currently license or make
available to customers, (C) each license or other contract with respect to each
such item of third-party software listed in (B), and (D) the product names of
all other third-party software used by the Company and its Subsidiaries (other
than commercially available, off-the-shelf software). The Company or its
Subsidiaries, as applicable, has a valid license to use all of the software
identified in Schedule 4.10(c) and the Company or its Subsidiaries, as
applicable, is not in material violation of any such license.
(d)The Company and its Subsidiaries are in material compliance with their
respective privacy policies and terms of use and with all applicable data
protection, privacy and other laws governing the collection, use, storage,
distribution, transfer or disclosure (whether electronically or in any other
form or medium) of any personal information or data including applicable rules,
regulations, and standards in connection with the Payment Card Industry Data
Security Standard.
(e)The computer software, hardware, firmware, networks, platforms, servers,
interfaces, applications, web sites and related systems (collectively,
“Systems”) used by the Company and its Subsidiaries are sufficient for the
current needs of the Company and its Subsidiaries in all material respects.
Except as set forth on Schedule 4.10(e), the Company and its Subsidiaries have
taken commercially reasonable steps to provide for the security, continuity and
integrity of their respective Systems and the back-up and recovery of data and
information stored or contained therein and to prevent and guard against any
unauthorized access or use thereof, in each case in all material respects. To
the knowledge of the Company, there has not been a material breach of the
security, continuity and integrity of the Systems or unauthorized access of the
data and information stored or contained therein.
(f)Schedule 4.10(f) lists each item of commercially available off-the-shelf
software used by the Company or its Subsidiaries for which the Company or its
Subsidiaries pays aggregate fees in excess of $10,000 per year.
.Litigation.
Except as set forth on Schedule 4.11 hereto, there are no actions, suits or
proceedings pending or, to the Company's knowledge, overtly threatened against
the Company or any of its Subsidiaries, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and neither the Company
nor any of its Subsidiaries is subject to any outstanding judgment, order or
decree of any court or governmental body.
.Governmental Consents, etc.
Except for the applicable requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”) and except as set forth on Schedule
4.12 hereto, no material permit, consent, approval or authorization of, or
declaration to or filing with, any governmental or regulatory authority is
required in connection with any of the execution, delivery or performance of
this Agreement by the Company or the consummation by the Company of any other
transaction contemplated hereby.
.Employee Benefit Plans
. Except as listed on Schedule 4.13:




--------------------------------------------------------------------------------




(a)With respect to employees of the Company or any of its Subsidiaries, neither
the Company nor any of its Subsidiaries maintains or contributes to any
“employee benefit plan” (as defined under Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) or any other
material employee benefit plan, including without limitation, bonus plans,
change in control, termination or severance plans or arrangements, stock
purchase, severance pay, sick leave, vacation pay, salary continuation for
disability, hospitalization, medical insurance and scholarship plans and
programs maintained by the Company or any of its Subsidiaries or to which the
Company or any of its Subsidiaries contributed or is obligated to contribute
thereunder for current or former employees of the Company or any of its
Subsidiaries (the “Plans”). Each of the Plans that is intended to be qualified
under Section 401(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), has received a favorable determination letter from the Internal Revenue
Service or is a prototype plan that is entitled to rely on an opinion letter
issued by the Internal Revenue Service to the prototype plan sponsor regarding
qualification of the form of the prototype plan. The Plans comply in form and in
operation in all material respects with their terms and with the requirements of
the Code and ERISA. Within the past three (3) years, neither the Company nor any
of its Subsidiaries has maintained a “nonqualified deferred compensation plan”
(as defined for purposes of Section 409A(d)(1) of the Code).
(b)With respect to the Plans, all required material contributions have been made
or properly accrued. No material claim, lawsuit, arbitration or other action is
pending or, to the Company's knowledge, threatened against any Plan. No Plan
provides retiree health benefits or retiree life insurance to former employees
(except as required under Code Section 4980B or other applicable laws).
(c)No Plan is subject to Section 412 of the Code or Title IV of ERISA, or is a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA, and neither the
Company nor any of its Subsidiaries has maintained or contributed to any
employee benefit plan subject to Title IV of ERISA within the past six (6)
years. In addition, neither the Company nor any of its Subsidiaries has been
assessed with any liability solely by reason of being treated as a single
employer with any other entity under Section 414(b), (c), (m) or (o) of the
Code.
(d)With respect to each Plan, the Company has made available to the Buyer true
and complete copies, to the extent applicable, of (i) the plan and trust
documents, insurance contracts or other funding arrangements, and most recent
summary plan description, (ii) in the case of each Plan that is intended to be
qualified under Section 401(a) of the Code, the most recent determination letter
received from the Internal Revenue Service or, in the case of a prototype plan,
an opinion letter issued by the Internal Revenue Service to the prototype plan
sponsor regarding qualification of the form of the prototype plan, (iii) the
latest Form 5500 annual report and all schedules thereto in addition to the
audited financial reports, (iv) the most recent trust agreements, (v) all
material communications received from or sent to the Internal Revenue Service,
the Pension Benefit Guaranty Corporation, the Department of Labor or any other
governmental authority, (vi) all current employee handbooks and manuals, and,
(vii) all amendments to any such Plans.
(e)Neither the Company nor, to the Company's knowledge, any other “party in
interest” or “disqualified person” with respect to the Plans has engaged in a
non-exempt “prohibited transaction” within the meaning of Section 4975 of the
Code or Section 406 of ERISA that would reasonably be expected to result in
material liability to the Company. To the Company's knowledge, no fiduciary has
any liability for breach of fiduciary duty or any other failure to act or comply
in connection with the administration or investment of the assets of any of the
Plans that would reasonably be expected to result in material liability to the
Company.
(f)There are no pending or, to the Company's knowledge, threatened claims by or
on behalf of any participant in any of the Plans involving any such Plan or the
assets of any Plan that individually or in the aggregate would reasonably be
expected to be materially adverse to the Company or any of its Subsidiaries. The
Plans are not presently under audit (nor has notice been received of a potential
audit) by the Internal Revenue Service, the Department of Labor, or any other
governmental authority and no matters




--------------------------------------------------------------------------------




are pending before any governmental agency with respect to the 401(k) plan
maintained by the Company under the Internal Revenue Services' Employee Plans
Compliance Resolution System (EPCRS) or other similar programs.
(g)Except as otherwise contemplated in this Agreement, the execution, delivery,
and performance of this Agreement by the Company and the consummation by Company
of the transactions contemplated by this Agreement will not result in an
increase in the amount of compensation or benefits or the acceleration of the
vesting or timing of payment of any compensation or benefits payable to or in
respect of any current or former employee, officer, director or independent
contractor of the Company or any increased or accelerated funding obligation
with respect to any Plans.
(h)This Section 4.13 constitutes the sole and exclusive representations and
warranties of the Company and its Subsidiaries with respect to any matters
relating to employee benefits plans.
.Insurance.
Schedule 4.14 hereto lists each material insurance policy maintained by the
Company and its Subsidiaries and each claim that has been made under each such
policy in the last two (2) years. The Company has provided notice to its
insurers in accordance with the applicable policies of all potential claims
which would be covered by such policies and, to the Company's knowledge, there
is no material claim pending under any of such policies as to which coverage has
been denied or disputed by the underwriters of such policies. Each such
insurance policy is in full force and effect and neither the Company nor any of
its Subsidiaries is in material default with respect to its obligations under
any such insurance policy.
.Compliance with Laws.
The Company and each of its Subsidiaries is in compliance in all material
respects with all applicable laws and regulations of foreign, federal, state and
local governments and all agencies thereof.
.Environmental Compliance and Conditions.
Except as set forth on Schedule 4.16 hereto:
(a)The Company and its Subsidiaries have obtained and possess all material
permits, licenses and other authorizations required under federal, state and
local laws and regulations concerning occupational health and safety, pollution
or protection of the environment that were enacted and in effect on or prior to
the Closing Date, including all such laws and regulations relating to the
emission, discharge, release or threatened release of any chemicals, petroleum,
pollutants, contaminants or hazardous or toxic materials, substances or wastes
into ambient air, surface water, groundwater or lands or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any chemicals, petroleum, pollutants, contaminants or
hazardous or toxic materials, substances or waste (“Environmental and Safety
Requirements”).
(b)The Company and its Subsidiaries are in compliance in all material respects
with all terms and conditions of such permits, licenses and authorizations and
are also in compliance in all material respects with all other Environmental and
Safety Requirements and any written notice or demand letter issued, entered,
promulgated or approved thereunder.
(c)Neither the Company nor any of its Subsidiaries has received, since January
1, 2009, any written notice of violations or liabilities arising under
Environmental and Safety Requirements, including any investigatory, remedial or
corrective obligation, relating to the Company, its Subsidiaries or their
facilities and arising under Environmental and Safety Requirements, the subject
of which is unresolved.
(d)This Section 4.16 constitutes the sole and exclusive representations and
warranties of the Company and its Subsidiaries with respect to any
environmental, health or safety matters, including any arising under
Environmental and Safety Requirements.
.Affiliated Transactions.




--------------------------------------------------------------------------------




Except as set forth on Schedule 4.17 hereto, to the Company's knowledge, no
officer, director or Affiliate of the Company or any individual in such
officer's or director's immediate family (a) is a party to any material
agreement, contract, commitment or transaction with the Company or any of its
Subsidiaries or has any material interest in any material property used by the
Company or any of its Subsidiaries, (b) has any interest, direct or indirect, in
any customer, supplier or competitor of the Company or its Subsidiaries, or (c)
has any interest in any Intellectual Property of the Company or its
Subsidiaries.
.Employees.    
(a)Neither the Company nor any of its Subsidiaries has experienced any strike,
organized slowdown, or work stoppage and, to the Company's knowledge, no such
action has been threatened or is pending. Except as set forth on Schedule
4.18(a), neither the Company nor any of its subsidiaries has experienced any
grievance, claim of unfair labor practices, or other collective bargaining
dispute, or committed any unfair labor practice, and, to the Company's
knowledge, no such grievance, claim of unfair labor practices or other
collective bargaining dispute is pending or been threatened against the Company
or any of its Subsidiaries. To the Company's knowledge, no organizational effort
is presently being made or threatened by or on behalf of any labor union with
respect to employees of the Company or any of its Subsidiaries. Neither the
Company nor any of its Subsidiaries has received any notification of any
material grievances, complaints or charges that have been filed against the
Company or its Subsidiaries under any dispute resolution procedure (including,
but not limited to, any proceedings under any dispute resolution procedure under
any collective bargaining agreement) that have not been dismissed. No collective
bargaining agreements are in effect or are currently being negotiated by the
Company or any of its Subsidiaries, nor is the Company or any of its
Subsidiaries obligated under any contract, order, or law to recognize or bargain
with a labor organization or union on behalf of any of its employees.
(b)    Schedule 4.18(b) contains a true and correct and complete list of all
present employees employed or engaged by the Company or any of its Subsidiaries,
any bonus received by any of them during the twelve (12) months ended July 31,
2012, their current remuneration, and description of all material perquisites
and fringe benefits they receive or are eligible to receive. Except as set forth
on Schedule 4.18(b), as of the date hereof, neither the Company nor any of its
Subsidiaries has received any notice of intent to terminate employment from any
person listed on Schedule 4.18(b). None of the persons listed on Schedule
4.18(b) and none of the persons engaged in the Company's or its Subsidiaries'
business is an independent contractor or has been treated as an independent
contractor by the Company or any of Subsidiaries within the past three (3)
years. Except as set forth on Schedule 4.18(b), the employment of each employee
and each independent contractor of the Company or any of its subsidiaries is
terminable at will without any penalty, liability, or severance obligation.
(c)    The Company and its Subsidiaries have complied in all material respects
with all applicable federal, state, and local laws concerning the employment
relationship and with all agreements relating to the employment of its
employees, including applicable wage and hour laws, fair employment laws,
affirmative action laws, health and safety laws, worker compensation laws,
unemployment laws, laws regarding hiring, laws regarding termination of
employment and social security laws. There are no pending or, to the Company's
knowledge, threatened Labor Claims. There is no proceeding pending before, or,
to the Company's knowledge, compliance review being conducted by, the U.S.
Office of Contract Compliance Programs, the Wage and Hour Division of the U.S.
Department of Labor (the “DOL”) or any other office of the DOL or any other
governmental agency or authority relating to any employees of the Company and no
such proceeding or, to the Company's knowledge, compliance review has occurred
within the past five (5) years. Neither the Company nor any of its Subsidiaries
is bound by any consent decree or settlement agreement relating to employment
decisions or relations with employees, independent contractors or applicants for
employment. To the Company's knowledge, no employee or consultant of the Company
or any of its Subsidiaries has violated any employment, consulting,
non-disclosure, non-competition, non-solicitation or




--------------------------------------------------------------------------------




other contract or agreement by which such employee is bound (including any laws
relating to unfair competition, trade secrets or proprietary information) as a
result of providing services to the Company or disclosing or using any
information in connection with such services. Neither the Company nor any of its
Subsidiaries is liable for any unpaid wages, bonuses, or commissions (other than
those not yet due) or any Tax or penalty for failure to comply with any of the
foregoing. Except as set forth on Schedule 4.18(c), there is no outstanding
policy, practice, plan, agreement or arrangement with respect to severance
payments with respect to any employee of the Company.
(d)    The Company and its Subsidiaries are in compliance in all material
respects with the terms and provisions of the Immigration Reform and Control Act
of 1986 and all regulations promulgated thereunder (the “Immigration Laws”).
Neither the Company nor any of its Subsidiaries has ever been the subject of any
inspection or, to the Company's knowledge, investigation relating to its
compliance with or violation of the Immigration Laws, nor have they been warned
in writing, fined or otherwise penalized by reason of any failure to comply with
the Immigration Laws, nor is any such proceeding pending or, to the Company's
knowledge, threatened.
(e)    Neither the Company nor any of its Subsidiaries has effectuated (i) a
“plant closing” (as defined in the Worker Adjustment and Retraining Notification
(WARN) Act of 1988, as amended (the “WARN Act”)) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility of the Company or any of its Subsidiaries; or (ii) a
“mass layoff” (as defined in the WARN Act) affecting any site of employment or
facility of the Company or any of its Subsidiaries, and neither the Company nor
any of its Subsidiaries has been affected by any transaction or engaged in
layoffs or employment terminations sufficient in number to trigger application
of any similar state or local law or regulation. Except as set forth on Schedule
4.18(e) none of the Company's or its Subsidiaries employees has suffered an
“employment” loss (as defined in the WARN Act) since six (6) months prior to the
Closing Date.
(f)    The Company and its Subsidiaries have complied in all material respects
with all applicable laws relating to employee health and safety and have not
received any written notice or, to the Company's knowledge, verbal notice that
past or present conditions of its assets or properties violate any applicable
legal requirements.
.Brokerage.
Except for certain fees and expenses of William Blair & Company, L.L.C., which
fees and expenses constitute Transaction Expenses hereunder, there are no claims
for brokerage commissions, finders' fees or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of the Company.
.Minutes and Stock Records.
The minute books of the Company and its Subsidiaries contain records that are
accurate in all material respects of all meetings and consents in lieu of
meetings of its Board of Directors and any committees thereof (whether permanent
or temporary) and of its stockholders (or equivalent) since August 14, 2008, and
such records accurately reflect all transactions referred to in such minutes and
consents. The stock books (or equivalent) of the Company and its Subsidiaries
accurately reflect the ownership of the capital stock (or equivalent) of the
Company and its Subsidiaries.
.Accounting System.
The books of account of the Company and its Subsidiaries are adequate to enable
the Company and its Subsidiaries to prepare their Financial Statements in
accordance with GAAP. The books and records of the Company and its Subsidiaries
accurately reflect, in all material respects, its income, expenses, assets and
liabilities and the Company and its Subsidiaries maintain internal accounting
controls which provide




--------------------------------------------------------------------------------




reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP.
.Bank Accounts.
Schedule 4.22 lists all of the bank accounts of the Company and its
Subsidiaries, including the bank name, branch location, ABA and routing numbers,
and authorized signatories on such accounts.
.Powers of Attorney.
Except as set forth on Schedule 4.23, neither the Company nor its Subsidiaries
has granted any powers of attorney to any Person to act on behalf of the Company
or its Subsidiaries.
.Board Approval.
The Board of Directors of the Company has unanimously approved this Agreement.
.Accounts Receivable.
The Company's and its Subsidiaries' allowance for doubtful accounts are in the
Company's and its Subsidiaries' opinion reasonable and have been prepared in
accordance with GAAP consistently applied and in accordance with the Company's
past practices. To the knowledge of the Company, none of the Company's or its
Subsidiaries' receivables are subject to any material claim of setoff,
recoupment or counterclaim. No Person has any Lien on any of such receivables
and non-contract for deduction or discount has been made with respect to any of
such receivables.
.Indebtedness.
Other than amounts included in the Closing Indebtedness Amount, neither the
Buyer nor the Company or its Subsidiaries will incur any costs in connection
with fulfilling their obligations under Section 1.04(c), including without
limitation any administrative fees or prepayment penalties.
.No Other Representations and Warranties
. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE IV
(INCLUDING THE SCHEDULES), THE COMPANY MAKES NO EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY, AND THE COMPANY HEREBY DISCLAIMS ANY SUCH
REPRESENTATION OR WARRANTY, WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
ArticleI



ArticleII

ArticleIIIREPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer represents and warrants to the Stockholders and the Company that:
.Organization and Corporate Power.
The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Georgia, with full power and authority to enter
into this Agreement and perform its obligations hereunder.
.Authorization.
The execution, delivery and performance of this Agreement by the Buyer and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all requisite action, and no other proceedings on its part
(including the consent or approval of Buyer's stockholders, if necessary) are
necessary to authorize the execution, delivery or performance of this Agreement.
This Agreement has been duly executed and delivered by the Buyer and assuming
that this Agreement is a valid




--------------------------------------------------------------------------------




and binding obligation of the Company and the Stockholders, this Agreement
constitutes a valid and binding obligation of the Buyer, enforceable in
accordance with its terms, except as enforceability may be limited by bankruptcy
laws, other similar laws affecting creditors' rights and general principles of
equity effecting the availability of specific performance and other equitable
remedies.
.No Violation.
The Buyer is not subject to or obligated under its certificate or articles of
incorporation, its bylaws (or similar organizational documents), any applicable
law, or rule or regulation of any governmental authority, or any material
agreement or instrument, or any license, franchise or permit, or subject to any
order, writ, injunction or decree, which would be breached or violated in any
material respect by the Buyer's execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby.
.Governmental Authorities; Consents.
Except for the applicable requirements of the HSR Act, the Buyer is not required
to submit any notice, report or other filing with any governmental authority in
connection with the execution, delivery or performance by it of this Agreement
or the consummation of the transactions contemplated hereby. No consent,
approval or authorization of any governmental or regulatory authority or any
other party or Person is required to be obtained by the Buyer in connection with
its execution, delivery and performance of this Agreement or the consummation of
the transactions contemplated hereby.
.Litigation.
There are no actions, suits or proceedings pending or, to the Buyer's knowledge,
overtly threatened against the Buyer at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which would adversely
affect the Buyer's performance under this Agreement or the consummation of the
transactions contemplated hereby. The Buyer is not subject to any outstanding
judgment, order or decree of any court or governmental body which would
adversely affect the Buyer's performance under this Agreement or the
consummation of the transactions contemplated hereby.
.Brokerage.
Except for fees which may be owed by the Buyer to Deutsche Bank for services in
connection with this Agreement, for which the Buyer shall be solely responsible,
there are no claims for brokerage commissions, finders' fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement or agreement made by or on behalf of the Buyer.
.Investment Representation.
The Buyer is acquiring the Shares for its own account with the present intention
of holding such securities for investment purposes and not with a view to, or
for sale in connection with, any distribution of such securities in violation of
any federal or state securities laws. The Buyer is an “accredited investor” as
defined in Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act of 1933, as amended. The Buyer acknowledges that it is
informed as to the risks of the transactions contemplated hereby and of
ownership of the Shares. The Buyer acknowledges that the Shares have not been
registered under the Securities Act of 1933, as amended, or any state or foreign
securities laws and that the Shares may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is pursuant to the terms
of an effective registration statement under the Securities Act of 1933, as
amended, and the Shares are registered under any applicable state or foreign
securities laws or sold pursuant to an exemption from registration under the
Securities Act of 1933, as amended, and any applicable state or foreign
securities laws.




--------------------------------------------------------------------------------




.Financing.
The Buyer has as of the date of this Agreement and will have at the Closing
sufficient cash, available lines of credit or other sources of immediately
available funds to make payment of all amounts to be paid by it hereunder on and
after the Closing Date. The Buyer acknowledges and agrees that its obligations
under this Agreement are not subject to any condition regarding the Buyer's
ability to obtain financing for the consummation of the transactions
contemplated by this Agreement.
.Solvency.
Immediately after giving effect to the transactions contemplated by this
Agreement, and assuming that the representations and warranties of the Company
and its Subsidiaries in this Agreement are true and correct, the Company and
each of its Subsidiaries shall be able to pay their respective debts as they
become due and shall own property which has a fair saleable value greater than
the amounts required to pay their respective debts (including a reasonable
estimate of the amount of all contingent liabilities). Immediately after giving
effect to the transactions contemplated by this Agreement, and assuming that the
representations and warranties of the Company and its Subsidiaries in this
Agreement are true and correct, the Company and each of its Subsidiaries shall
have adequate capital to carry on their respective businesses. No transfer of
property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement with the intent to hinder, delay
or defraud either present or future creditors of the Company or its
Subsidiaries.




COVENANTS OF THE COMPANY
.Conduct of the Business.
(a)From the date hereof until the earlier of the Closing Date or the termination
of this Agreement pursuant to Section 8.01, the Company shall conduct its
business and the businesses of its Subsidiaries in all material respects in the
ordinary course of business, except if the Buyer shall have otherwise consented
in writing (which consent will not be unreasonably withheld, conditioned or
delayed); provided that, notwithstanding the foregoing, the Company may use all
available cash to repay any Indebtedness prior to the Closing.
(b)From the date hereof until the earlier of the Closing Date or the termination
of this Agreement pursuant to Section 8.01, except as otherwise provided for by
this Agreement or consented to in writing by the Buyer (which consent will not
be unreasonably withheld, conditioned or delayed), the Company shall not, and
shall not permit any Subsidiary to: (i) issue, sell deliver, purchase, redeem or
otherwise acquire, directly or indirectly, any shares of its or any of its
Subsidiaries' capital stock (other than with respect to the exercise of options
outstanding as of the date hereof) or issue or sell any securities convertible
into, or options with respect to, or warrants to purchase or rights to subscribe
for, any shares of its or any of its Subsidiaries' capital stock; (ii) effect
any recapitalization, reclassification, stock dividend, stock split or like
change in its capitalization; (iii) waive any stock repurchase rights,
repurchase restricted stock, reprice Options granted to any employee,
consultant, director or other Person, authorize cash payments in exchange for
any Options, or take any such action with regard to any warrant or other right
to acquire the Company's capital stock; provided that the Company shall be
permitted to accelerate the vesting of any and all unvested Options outstanding
as of the date hereof; (iv) amend any provision of its or any of its
Subsidiaries' certificate or articles of incorporation or bylaws (or equivalent
organizational documents); (v) make any redemption or purchase of any shares of
its or any of its Subsidiaries' capital stock (other than with respect to the
repurchase of shares of Company Stock from former employees of the Company or
any of its Subsidiaries pursuant to existing agreements); (vi) sell, assign or
transfer any material portion of its tangible assets, except sales of products
in the ordinary course of business; (vii) make any capital investment in excess
of $50,000, or any material loan to, any other Person (other than a Subsidiary
of the Company); (viii) make any capital expenditures or commitments therefore
in excess of $50,000; (ix) make any loan to, or enter into any other




--------------------------------------------------------------------------------




material transaction with, any of its directors, officers, and employees; (x)
grant any severance or termination pay to any officer, director or employee
except pursuant to written agreements in effect as of the date hereof and as
previously disclosed in writing to Buyer, or adopt any new severance plan; (xi)
make or declare any distributions to Stockholders; (xi) make any change in
accounting practices or policies; (xii) enter into any contract which would
contravene the representations and warranties contained in Section 4.09 if such
contract were in force as of the date of this Agreement; (xiii) enter into any
contract for the purchase or real property or any agreement to lease property;
(xiv) cancel any debts owed to or claims held by the Company or its Subsidiaries
other than in the ordinary course of business consistent with past practice;
(xv) terminate (other than for cause) or hire any management-level Employees;
(xvi) enter into any contract where the Company's or its Subsidiaries' annual
obligation exceeds $50,000; (xvii) enter into or adopt or amend any bonus,
incentive, deferred compensation, insurance, medical, hospital, disability, or
severance plan, agreement or arrangement or enter into or amend any employee
benefit plan or employment, consulting or management agreement, other than any
such amendment to an employee benefit plan that is made to maintain the
qualified status of such plan or its continued compliance with applicable law;
provided that the Company and its Subsidiaries shall be permitted to authorize
and pay sale bonuses or other similar bonuses in connection with the
consummation of the transactions contemplated by this Agreement up to an
aggregate amount of $500,000 (which bonuses shall be paid by the Company
immediately prior to the Closing); (xviii) amend or alter the Company's
corporate structure; (xix) file or amend any Tax Return inconsistent with past
practice or, on any such Tax Return, take any position, make any election, or
adopt any method that was inconsistent with positions taken, elections made or
methods used in filing similar Tax Returns in prior periods, or settle any Tax
claim; or (xx) agree in writing or otherwise to take any of the actions
described above. Notwithstanding any provision contained in this Agreement, any
action taken by the Company and its Subsidiaries which is permitted under this
Section 6.01 shall not constitute a breach of a representation or warranty or a
breach of covenant. The Company shall have the right to update the Schedules
hereto between the date hereof and the Closing to reflect actions taken by the
Company and its Subsidiaries which are permitted to be taken pursuant to this
Section 6.01, and notwithstanding anything to the contrary in Section 6.05, such
updates to the Schedules shall amend the Schedules for all purposes, including
for purposes of determining whether the Buyer is entitled to terminate this
Agreement pursuant to Section 8.01 or prevent consummation of the transactions
contemplated by this Agreement pursuant to Section 2.01(a) and for purposes of
the indemnification obligations of the Stockholders and Optionholders set forth
in Article IX.
.Control of the Company's Operations.
Nothing contained in this Agreement shall give to Buyer, directly or indirectly,
rights to control or direct the Company's operations prior to the Closing. Prior
to the Closing, the Company shall exercise complete control of its business and
operations, subject to the restrictions contained in Section 6.01.
.Regulatory Filings.
The Company shall make or cause to be made all filings and submissions under the
HSR Act and any other material laws or regulations applicable to the Company and
its Subsidiaries for the consummation of the transactions contemplated herein.
The Company shall coordinate and cooperate with the Buyer in exchanging such
information and providing such assistance as the Buyer may reasonably request in
connection with the foregoing.
.Conditions.
The Company shall use its reasonable best efforts to cause the conditions set
forth in Section 2.01 to be satisfied and to consummate the transactions
contemplated herein as soon as reasonably practicable.
.Notification.




--------------------------------------------------------------------------------




From the date hereof until the Closing Date, the Company shall disclose to the
Buyer in writing (in the form of updated Schedules) any material variances from
the representations and warranties contained in Article IV, as applicable, and
of any other fact or event that would cause or constitute a breach of the
covenants in this Agreement made by the Company. Notwithstanding any provision
in this Agreement to the contrary but subject to Section 6.01, unless the Buyer
provides the Company or the Stockholder Representative with a termination notice
within five (5) business days after delivery by the Company or the Stockholder
Representative of an updated Schedule pursuant to this Section 6.05 (which
notice may only be delivered if the Buyer is entitled to terminate the Agreement
pursuant to Section 8.01), the Buyer shall be deemed to have waived its right to
terminate this Agreement or prevent the consummation of the transactions
contemplated by this Agreement pursuant to Section 2.01(a) and to have accepted
the updated Schedules for purposes of Section 8.01, provided that if the Buyer
is not entitled to terminate this Agreement pursuant to Section 8.01, such
disclosures shall not amend or supplement the Schedules for purposes of the
indemnification obligations of the Stockholders and Optionholders set forth in
Article IX.
.FIRPTA Certificate.
At the Closing, the Company shall to deliver to the Buyer a certificate, duly
completed and executed by the Company, stating that Company is not and has not
been a United States real property holding corporation, dated as of the Closing
Date and in form and substance required under Treasury Regulation Section
1.897-2(h), so that the Buyer is exempt from withholding any portion of the
Purchase Price hereunder. The Buyer's only remedy for the Company's failure to
provide such certificate will be to withhold from the payments to be made
pursuant to this Agreement any required withholding Tax under Section 1445 of
the Code, and the Company's failure to provide such certificate shall not be
deemed to be a failure of the condition set forth in Section 2.01(b) to have
been met.
.Section 280G Matters
. The Company shall seek the necessary approval from Stockholders of any
payments or benefits either (a) under any Plan or other agreement, in each case,
entered into by the Company or any of its Subsidiaries prior to the date of this
Agreement or (b) made pursuant to this Agreement, and excluding from both (a)
and (b) hereof, for the avoidance of doubt, any payments made pursuant to any
contract, agreement, or plan entered into by the Buyer or its Affiliates (other
than this Agreement and payments or benefits made pursuant to any contract,
agreement, or plan entered by the Buyer or its Affiliates as long as such
contract, agreement, or plan is disclosed, in writing, by the Buyer to the
Company at least ten (10) business days prior to the Closing Date), which would
be an “excess parachute payment” under Section 280G of the Code as a result of
the transactions contemplated by this Agreement; provided that any
communications to the Stockholders regarding such approval (including the
computations of parachute payments, the identification of the “disqualified
individuals” who are potential recipients of parachute payments, and the waivers
of payments and/or benefits executed by the affected individuals) shall be made
available to the Buyer and the Buyer shall have the right to review and approve
(which approval shall not be unreasonably conditioned, withheld or delayed) such
communications before they are distributed to the Stockholders. The Company
shall deliver to the Buyer prior to the Closing reasonable evidence either (x)
that the Stockholder approval was solicited in conformity with Section 280G of
the Code and the regulations promulgated thereunder and the necessary
Stockholder approval was obtained with respect to any payments and/or benefits
that were subject to the Stockholder vote (the “280G Approval”), or (y) that the
280G Approval was not obtained and, as a consequence, that such “excess
parachute payments” shall not be made or provided, as authorized under the
waivers of those payments and/or benefits which were executed by all of the
affected individuals.


 


COVENANTS OF THE BUYER
.Access to Books and Records.




--------------------------------------------------------------------------------




From and after the Closing, the Buyer shall, and shall cause the Company to,
provide the Stockholder Representative and the Stockholders and their authorized
representatives with reasonable access (for the purpose of examining and
copying), during normal business hours, to the books and records of the Company
and its Subsidiaries with respect to periods or occurrences prior to or on the
Closing Date. Unless otherwise consented to in writing by the Stockholder
Representative, the Buyer shall not, and shall not permit the Company to, for a
period of seven (7) years following the Closing Date, destroy, alter or
otherwise dispose of any of the books and records of the Company or its
Subsidiaries for any period prior to the Closing Date without first giving
reasonable prior notice to the Stockholder Representative and offering to
surrender to the Stockholder Representative (on behalf of the Stockholders) such
books and records or any portion thereof which the Buyer or the Company may
intend to destroy, alter or dispose of.
.Notification.
  From the date hereof until the Closing Date, the Buyer shall disclose to the
Company and the Stockholder Representative in writing (in the form of updated
Schedules) any material variances from the representations and warranties
contained in Article V, and of any other fact or event that would cause or
constitute a breach of the covenants in this Agreement made by the Buyer, in
each case, promptly upon discovery thereof, provided that such disclosures shall
not amend or supplement the Schedules for purposes of the indemnification
obligations of the Buyer set forth in Article IX.
.Director and Officer Liability and Indemnification.
(a)For a period of six (6) years after the Closing, the Buyer shall not, and
shall not permit the Company or any of its Subsidiaries to, amend, repeal or
otherwise modify any provision in the Company's or any of its Subsidiaries'
certificate of incorporation or bylaws (or equivalent governing documents)
relating to the exculpation or indemnification of any officers and/or directors
(unless required by law), it being the intent of the parties that the officers
and directors of the Company and its Subsidiaries shall continue to be entitled
to such exculpation and indemnification to the full extent of the law.
(b)As of the Closing Date, the Buyer shall, or shall cause the Company and its
Subsidiaries to, purchase directors' and officers' liability insurance coverage
for the individuals who were officers and directors of the Company and its
Subsidiaries on and prior to the Closing that shall provide such directors and
officers with “tail” coverage for six (6) years following the Closing on terms
and containing coverage limits no less favorable to the officers and directors
as the policy or policies maintained by the Company or its Subsidiaries
immediately prior to the Closing for the benefit of such individuals, provided
that the costs of such coverage do not exceed standard rates in the industry.
(c)The parties hereto agree that each of the officers and directors of the
Company and its Subsidiaries as of immediately prior to the Closing is an
express and intended third-party beneficiary under this Section 7.03 and, as
such, such Persons may independently enforce the provisions of this Section
7.03.
.Employment and Benefit Arrangements.
(a)



(b)For a period of not less than one (1) year following the Closing, the Buyer,
the Company or their respective Affiliates shall provide the employees of the
Company and/or any of its Subsidiaries who are employed by the Company or any of
its Subsidiaries as of the Closing (the “Continuing Employees”) with
compensation and benefits that are substantially comparable in the aggregate to
the compensation and benefits provided to such employees immediately prior to
the Closing, provided that nothing in this Agreement shall be construed to
require the Buyer, the Company or any of their respective Affiliates to continue
to employ any such Continuing Employees for any period following the Closing or
to provide any such Continuing Employees with compensation or benefits if their
employment is terminated after the Closing. The Buyer, the Company and their
respective Affiliates shall take all actions required so that the Continuing
Employees shall receive




--------------------------------------------------------------------------------




credit for purposes of participation, vesting and accrual of benefits under any
benefit or compensation plans, programs, agreements or arrangements maintained
by the Buyer, the Company or any of its Affiliates, to the extent credited under
an analogous plan, program, agreement or arrangement of the Company or any of
its Subsidiaries as of the Closing Date. To the extent that any welfare benefit
coverage in which the Continuing Employees participate is modified, the Buyer,
the Company and their respective Affiliates shall waive or cause to be waived
any applicable waiting periods, pre-existing conditions or actively-at-work
requirements and shall give the Continuing Employees credit under the new
coverages or benefit plans for deductibles, co-payments and out-of-pocket
payments that have been paid during the year in which such coverage modification
occurs. The Buyer agrees that the Buyer shall be solely responsible for
satisfying the continuation coverage requirements of Section 4980B of the Code
for all individuals who are “M&A qualified beneficiaries” as such term is
defined in Treas. Reg. Sec. 54-4980B-9.
(c)Prior to the Closing Date, the Company's Board of Directors shall execute a
resolution terminating the Company's 401(k) plan, contingent upon the Closing
and effective on the date immediately preceding the Closing Date. Continuing
Employees shall be entitled to participate in Buyer's or its Affiliate's 401(k)
plan as soon as administratively feasible after the Closing (and in no event
later than 30 days after the Closing) in accordance with, and after giving
effect to, the participation and vesting service crediting provisions in Section
7.04(a) above.


.Regulatory Filings.
The Buyer shall, within ten (10) business days after the date hereof, make or
cause to be made all filings and submissions required of the Buyer under any
laws or regulations applicable to the Buyer for the consummation of the
transactions contemplated herein, including a Notification and Report Form under
the HSR Act with the United States Federal Trade Commission (the “FTC”) and the
Antitrust Division of the United States Department of Justice (the “Antitrust
Division”), which filings, in each case, shall include a request for early
termination of any applicable waiting periods. Buyer shall (i) respond as
promptly as practicable to any inquiries received from the FTC or the Antitrust
Division for additional information or documentation and to all inquiries and
requests received from any State Attorney General or other governmental entity
in connection with antitrust matters, and (ii) not extend any waiting period
under the HSR Act or enter into any agreement with the FTC or the Antitrust
Division not to consummate the transactions contemplated by this Agreement,
except with the prior written consent of the Company. Buyer shall commit to take
all steps which it is capable of taking to avoid or eliminate impediments under
any antitrust, competition, or trade regulation law that may be asserted by the
FTC, the Antitrust Division, any State Attorney General or any other
governmental entity with respect to the transactions contemplated hereby so as
to enable the consummation thereof as promptly as reasonably practicable and
shall defend through litigation on the merits any claim asserted in any court by
any party, including appeals, provided that (a) the Company and the Buyer shall
share equally in any such litigation costs and (b) the Buyer shall not be
required to sell any asset, divest any subsidiary or affiliate, or take any
similar action which the Buyer in good faith reasonably determines would be
adverse to the Buyer's business. Each party shall (i) promptly notify the other
party of any written communication to that party from the FTC, the Antitrust
Division, any State Attorney General or any other governmental entity and,
subject to applicable law, permit the other party to review in advance any
proposed written communication to any of the foregoing; (ii) not agree to
participate in any substantive meeting or discussion with any governmental
authority in respect of any filings, investigation or inquiry concerning this
Agreement unless it consults with the other party in advance and, to the extent
permitted by such governmental authority, gives the other party the opportunity
to attend and participate thereat; and (iii) furnish the other party with copies
of all correspondence, filings, and communications (and memoranda setting forth
the substance thereof) between them and their Affiliates and their respective
representatives on the one hand, and any government or regulatory authority or
members or their respective staffs on the other hand, with respect to this
Agreement. The Company and the Stockholder




--------------------------------------------------------------------------------




Representative shall cooperate with the Buyer in connection with the submissions
contemplated by this Section 7.05. The Buyer and the Company shall each pay
one-half of the filing fees to be made by Buyer and the Company pursuant to this
Agreement under the HSR Act and under any such other laws or regulations
applicable to the Buyer.
.Conditions.
The Buyer shall use reasonable best efforts to cause the conditions set forth in
Section 2.02 to be satisfied and to consummate the transactions contemplated
herein as soon as reasonably practicable.
.Contact with Employees, Customers and Suppliers.
Prior to the Closing, neither the Buyer nor the Buyer's representatives shall
contact or communicate with the employees, customers or suppliers of the Company
and its Subsidiaries in connection with the transactions contemplated hereby
without prior consultation with of the Stockholder Representative; provided
that, customary communications regarding ongoing business activities between
Buyer and the Company unrelated to the transactions contemplated by this
Agreement shall not constitute a violation of this Section 7.07.




TERMINATION
.Termination.
This Agreement may be terminated at any time prior to the Closing as follows and
in no other manner:
(a)by the mutual written agreement of the Buyer and the Stockholder
Representative (on behalf of the Stockholders and the Company);
(b)by the Buyer, if there has been a violation or breach by the Company or any
Stockholder of any covenant, representation or warranty contained in this
Agreement such that the conditions to closing set forth in Section 2.01(a) or
2.01(b) would not be satisfied and such violation or breach has not been waived
by the Buyer or cured by the Company or such Stockholder, as applicable, within
ten (10) business days after receipt by Stockholder Representative of written
notice thereof from the Buyer;
(c)by the Stockholder Representative (on behalf of the Stockholders and the
Company), if there has been a violation or breach by the Buyer of any covenant,
representation or warranty contained in this Agreement such that the conditions
to closing set forth in Section 2.02(a) or 2.02(b) would not be satisfied and
such violation or breach has not been waived by the Stockholder Representative
or cured by the Buyer within ten (10) business days after receipt by the Buyer
of written notice thereof by the Stockholder Representative (provided that
neither a breach by the Buyer of Section 5.08 hereof nor the failure to deliver
the consideration at the Closing as required by Section 1.01 and Section 1.02
shall be subject to cure hereunder unless otherwise agreed to in writing by the
Stockholder Representative); or
(d)by the Buyer or the Stockholder Representative, if the transactions
contemplated hereby have not been consummated on or before December 15, 2012;
provided that (i) the Buyer shall not be entitled to terminate this Agreement
pursuant to this Section 8.01(d) if (A) the Buyer's breach of this Agreement has
prevented the consummation of the transactions contemplated hereby by such date
or (B) Buyer fails to obtain sufficient financing for the consummation of the
transactions contemplated hereby by such date, and (ii) the Stockholder
Representative shall not be entitled to terminate this Agreement pursuant to
this Section 8.01(d) if a breach of this Agreement by any Stockholder or the
Company has prevented the consummation of the transactions contemplated hereby
by such date.
.Effect of Termination.
In the event this Agreement is terminated by either the Buyer or the Stockholder
Representative as provided above, the provisions of this Agreement shall
immediately become void and of




--------------------------------------------------------------------------------




no further force and effect (other than this Section 8.02, Article X and
Article XIII hereof, which shall survive the termination of this Agreement), and
there shall be no liability on the part of either the Buyer, the Company or the
Stockholders to one another, except for knowing and willful breaches of this
Agreement prior to the time of such termination.




INDEMNIFICATION
.Survival of Representations, Warranties, Covenants, Agreements and Other
Provisions.
The Fundamental Representations and the representations and warranties set forth
in Section 4.08 (Tax Matters) shall survive the Closing until the expiration of
the applicable statute of limitations with respect to the liabilities in
question. All other representations and warranties of the parties set forth in
this Agreement shall survive the Closing and shall terminate on February 28,
2014. All covenants of the Company, the Stockholders and the Buyer shall survive
the Closing in accordance with their respective terms. No claim for
indemnification hereunder for breach of any such representations, warranties,
covenants, agreements and other provisions may be made after the expiration of
the applicable survival period; provided that such obligation to indemnify and
hold harmless with respect to Losses arising prior to the expiration of the
applicable survival period shall not terminate with respect to any item as to
which the Person to be indemnified shall have, prior to the expiration of the
applicable survival period, previously made a claim by delivering a written
notice describing the claim, the amount thereof (if known and quantifiable) and
the basis thereof to the Indemnitor in accordance with this Agreement.
.Indemnification from the Escrow Account for the Benefit of the Buyer.
(a)From and after the Closing (but subject to the provisions of this Article IX
and the Escrow Agreement), each Stockholder and Optionholder (each, an
“Equityholder”) shall, severally and not jointly, on a pro-rata basis based on
their respective Common Percentages, indemnify Buyer and Buyer's Affiliates and
their respective officers, managers, directors, partners, members, employees,
agents, representatives, successors and permitted assigns (the “Buyer
Indemnified Parties”) and hold them harmless against any loss, liability, damage
or expense (“Losses”) suffered or incurred by the Buyer Indemnified Parties to
the extent arising from (i) any breach of any of the representations and
warranties of the Company or the Stockholders set forth herein or in any
certificate delivered by or on behalf of the Company or the Stockholders at
Closing, (ii) any breach of the covenants and agreements of the Stockholders or,
with respect to pre-Closing periods, of the Company, set forth herein or (iii)
the matters described in Schedule 9.02(a) (such matters set forth on Schedule
9.02(a), collectively, the “Excluded Matters”); provided that, no claims by a
Buyer Indemnified Party under Sections 9.02(a)(i) and (ii) (except for those in
connection with the Fundamental Representations) may be so asserted unless and
until the aggregate amount of Losses that would otherwise be payable hereunder
from the Escrow Amount exceeds on a cumulative basis an amount equal to $750,000
(the “Deductible”), and then only to the extent such Losses exceed the
Deductible, provided further that, no individual claim by a Buyer Indemnified
Party under Sections 9.02(a)(i) and (ii) (except for those in connection with
the Fundamental Representations) may be so asserted unless and until the
aggregate amount of Losses that would be payable pursuant to such claim exceeds
an amount equal to $20,000 (the “Mini‑Basket”), provided that once the
Mini-Basket is exceeded, all such Losses shall be recoverable. The parties
hereto agree that to the extent any matter which forms the basis for a claim of
indemnification under this Agreement constitutes both a breach of a
representation or warranty hereunder and a breach of a covenant hereunder, the
party seeking indemnification shall be required to assert such matter as a
breach of a representation and warranty and may not assert such matter as a
breach of a covenant. Notwithstanding anything in this Agreement to the
contrary, the Equityholders shall have no obligation to indemnify the Buyer
Indemnified Parties from and against any Loss consisting of or relating to Taxes
(A) with respect to any taxable period (or portion thereof) beginning after the
Closing Date except as a result of any breach of any




--------------------------------------------------------------------------------




of the representations and warranties of the Company or the Stockholders set
forth in Section 4.08(f), (B) as a result of any election made under Section 338
or the Code, or (C) as a result of transactions occurring on or after the
Closing.
Any indemnification of the Buyer Indemnified Parties pursuant to this
Section 9.02 shall be effected by wire transfer of immediately available funds
to an account designated by the Buyer within fifteen (15) days after the final
determination thereof.
(b)Recovery against the Escrow Amount pursuant to this Section 9.02 and the
Escrow Agreement constitutes the Buyer Indemnified Parties' sole and exclusive
remedy for any and all Losses or other claims relating to or arising from this
Agreement or in connection with the transactions contemplated hereby, or in any
exhibit, Schedule or certificate delivered hereunder (it being understood that
the aggregate amount of payments to which the Buyer shall be entitled in
satisfaction of claims for Losses shall in no event exceed the Escrow Amount
(the “Cap”), other than with respect to breaches of Fundamental Representations,
covenants to be performed after the Closing, and in connection with the Excluded
Matters, which shall not be subject to the Cap or the limitation that such claim
may be made only against the Escrow Amount; provided that, if the amount
determined to be due to the Buyer Indemnified Party with respect to a breach of
a Fundamental Representation or covenant to be performed after the Closing
exceeds the then available Escrow Amount, the Stockholders shall collectively be
responsible for such excess, on a several and not joint basis according to each
Stockholder's Undiluted Common Percentage; and provided further that, with
respect to any such claims related to any breach of any representations or
warranties contained in Article III or breach of any covenant to be performed by
a Stockholder, the Buyer Indemnified Party shall only seek payment directly from
the Stockholder severally liable for such claim, subject to the limitations set
forth in this Article IX. For the avoidance of doubt, any amounts owing from the
Stockholders to the Buyer Indemnified Party pursuant to this Article IX shall
first be made to the extent possible from the Escrow Amount and thereafter shall
be made directly by the Stockholders. Without limiting or modifying the
applicability of the Deductible, Mini-Basket or Cap, in no event will (i) the
aggregate amount required to be paid collectively by the Equityholders for any
and all claims and Losses under this Agreement exceed the Total Proceeds and
(ii) the aggregate amount required to be paid by any individual Equityholder for
any and all claims and Losses under this Agreement exceed such Person's
Equityholder Net Proceeds, in the case of each of the foregoing clauses (i) and
(ii), including any and all amounts for Losses under this Article IX.
Notwithstanding anything else to the contrary in this Agreement, solely with
respect to funds to be paid out of the Escrow Account, the Stockholders' and
Optionholders' liability under this Agreement shall be joint and several.
(c)The Buyer Indemnified Party may not avoid the limitations on liability set
forth in this Article IX by seeking damages for breach of contract, tort or
pursuant to any other theory of liability. Notwithstanding anything to the
contrary contained in this Agreement, the Buyer Indemnified Party shall have no
right to indemnification hereunder with respect to any Loss or alleged Loss to
the extent such Loss or alleged Loss is included in the calculation of Net
Working Capital or if the Buyer shall have requested a reduction in the
Preliminary Closing Statement on account of any matter forming the basis for
such Loss or alleged Loss, to the extent of such requested reduction.
(d)All payments made from the Escrow Account shall be treated by the parties as
an adjustment to the proceeds received by the Equityholders pursuant to Sections
1.01 or 1.02 hereof. The parties hereto agree that the Escrow Account shall be
treated as a contingent installment obligation for United States federal and all
applicable state and local income tax purposes, and that the Equityholders shall
be obligated to report all income, if any, that is earned on, or derived from,
the Escrow Account as income of the Equityholders in the taxable year or years
in which such income is properly includible, and shall be obligated to pay any
Taxes attributable thereto; provided, however, that any Equityholder may, in his
or its




--------------------------------------------------------------------------------




sole discretion, elect out of installment sales treatment for federal, state,
and local income tax purposes with respect to the Escrow Account. Each of the
parties hereto shall file all Tax Returns in a manner consistent with the
foregoing.
(e)(i) Except for the Buyer pursuant to Section 1.04(f), no Person (including
the Equityholders and their Affiliates) shall have any obligation to fund the
Escrow Account, (ii) except for the amount to which the Buyer shall have, prior
to February 28, 2014 (the “Escrow Release Date”), previously made a claim
pursuant to the procedures set forth in this Article IX and under the Escrow
Agreement and for which the obligations to indemnify, if any, shall not have
been previously satisfied from the Escrow Amount (the “Outstanding Escrow
Claims”), title and all rights to funds in the Escrow Account shall
automatically transfer to the Representative (on behalf of the Equityholders, to
the extent of their respective Common Percentages) on the Escrow Release Date,
and (iii) the Buyer shall take all actions reasonably necessary to cause the
Escrow Agent to release the remaining funds in the Escrow Account less the
amount of the Outstanding Escrow Claims to the Representative (on behalf of the
Equityholders, to the extent of their respective Common Percentages) on the
Escrow Release Termination Date. As soon as the Outstanding Escrow Claims are
resolved pursuant to the procedures set forth in this Article IX, the Buyer
shall cause the Escrow Agent to release any remaining cash held by the Escrow
Agent pursuant to the terms of the Escrow Agreement to the Representative (on
behalf of the Equityholders, to the extent of their respective Common
Percentages). In the event of a conflict between the terms of this Agreement and
the Escrow Agreement as it relates to the Escrow Account, the terms of the
Escrow Agreement shall prevail.
.Indemnification by the Buyer for the Benefit of the Equityholders.
The Buyer shall indemnify the Equityholders and their respective Affiliates, and
the Equityholders' and their Affiliates' respective officers, managers,
directors, partners, members, employees, agents, representatives, successors and
permitted assigns (collectively, the “Equityholder Indemnified Parties”) and
hold them harmless against any Losses which the Equityholder Indemnified Parties
may suffer or sustain, as a result of: (a) any breach of any representation or
warranty of the Buyer under this Agreement, (b) any nonfulfillment or breach of
any covenant, agreement or other provision by the Buyer or by the Company with
respect to post-Closing periods and (c) any claim or suit brought against any of
the Equityholder Indemnified Parties at any time on or after the Closing Date to
the extent such claim or suit relates to actions taken by the Buyer or the
Company on or after the Closing Date other than any claim or action for
indemnification brought by the Buyer pursuant to Section 9.02; provided that the
aggregate amount of all payments to which the Equityholder Indemnified Parties
shall be entitled in satisfaction of claims for Losses pursuant to
Section 9.03(a) shall in no event exceed the Cap other than with respect to
breaches of Fundamental Representations, which shall not be subject to the Cap.
Any indemnification of the Equityholders pursuant to this Section 9.03 shall be
effected by wire transfer of immediately available funds to an account
designated by the Representative within fifteen (15) days after the final
determination thereof.
.Mitigation.
Each Person entitled to indemnification hereunder shall take all reasonable
steps to mitigate all losses, costs, expenses and damages after becoming aware
of any event which could reasonably be expected to give rise to any losses,
costs, expenses and damages that are indemnifiable or recoverable hereunder or
in connection herewith.
.Defense of Third Party Claims.
Any Person making a claim for indemnification under Section 9.02 or Section 9.03
(an “Indemnitee”) shall notify the indemnifying party (an “Indemnitor”) and the
Stockholder Representative (on behalf of the Equityholders), if applicable, of
the claim in writing promptly after receiving written notice of any action,
lawsuit, proceeding, investigation or other claim against it (if by a third
party) or becoming aware of the facts giving rise to such claim, describing the
claim, the amount thereof (if known and quantifiable) and the basis thereof. Any
Indemnitor shall be entitled to participate in the defense of such action,
lawsuit,




--------------------------------------------------------------------------------




proceeding, investigation or other claim giving rise to an Indemnitee's claim
for indemnification at such Indemnitor's expense, and at its option shall be
entitled to assume the defense thereof by appointing a reputable counsel
reasonably acceptable to the Indemnitee to be the lead counsel in connection
with such defense; provided that any Indemnitor shall continue to be entitled to
assert any limitation on any claims contained herein; and provided further that
the Indemnitee shall be entitled to participate in the defense of such claim and
to employ counsel of its choice for such purpose (it being understood that the
fees and expenses of such separate counsel shall be borne by the Indemnitee). If
the Indemnitor shall control the defense of any such claim then the Indemnitor
shall be entitled to settle such claim; provided that the Indemnitor shall
obtain the prior written consent of the Indemnitee (which consent shall not be
unreasonably withheld, conditioned or delayed) before entering into any
settlement of a claim or ceasing to defend such claim if, pursuant to or as a
result of such settlement or cessation, injunctive or other equitable relief
will be imposed against the Indemnitee or if such settlement does not expressly
and unconditionally release the Indemnitee from all liabilities and obligations
with respect to such claim, except for payments that would be required to be
paid by the Buyer under this Article IX. The Stockholder Representative (on
behalf of the Equityholders) shall act on behalf of all Indemnitors in the case
of all third party claims with respect to which the Buyer is seeking
indemnification from the Equityholders under Section 9.02 (with each
Equityholder responsible for its portion of the Stockholder Representative's
costs and expenses in undertaking such representation (determined on a pro rata
basis according to each such Person's Common Percentage)). Notwithstanding the
foregoing, the defense of any claims related to, arising from or in connection
with any Excluded Matter shall be conducted in accordance with the Special
Disputes Schedule.
.Determination of Loss Amount.
The amount of any Loss subject to indemnification under Section 9.02 or
Section 9.03 shall be calculated net of (i) any Tax Benefit inuring to the
Indemnitee on account of such Loss in any tax year and (ii) any insurance
proceeds or any indemnity, contribution or other similar payment actually
recovered by the Indemnitee from any third party with respect thereto. If the
Indemnitee receives a Tax Benefit on account of a Loss after an indemnification
payment is made to it with respect to such Loss, the Indemnitee shall promptly
pay to the Stockholder Representative (on behalf of the Equityholders) or the
Buyer, as applicable, the amount of such Tax Benefit at such time or times as
and to the extent that such Tax Benefit is realized by the Indemnitee. For
purposes hereof, “Tax Benefit” shall mean any refund of Taxes paid or reduction
in the amount of Taxes that otherwise would have been required to have been
paid. In the event that an insurance or other recovery is made by any Indemnitee
with respect to any Loss for which any such Person has been indemnified
hereunder, then a refund equal to the aggregate amount of the recovery shall be
made promptly to the Stockholder Representative (on behalf of the Equityholders)
or the Buyer, as applicable. In no event shall any Party be entitled to recover
or make a claim under or related to this Agreement for any amounts that
constitute consequential, incidental or indirect damages, lost profits or
punitive damages and, in particular, no “multiple of profits” or “multiple of
cash flow” or similar valuation methodology shall be used in calculating the
amount of any Losses.
.Exclusive Remedy.
Each party hereto acknowledges and agrees that, from and after the Closing,
other than with respect to specific performance and any amounts required to be
paid under Section 1.06, its sole and exclusive remedy with respect to any and
all claims relating to the subject matter of this Agreement and the Schedules
hereto and the transactions contemplated hereby and thereby shall be pursuant to
the indemnification provisions set forth in this ARTICLE IX.




STOCKHOLDER REPRESENTATIVE
.Designation.




--------------------------------------------------------------------------------




Great Hill Equity Partners IV, L.P. is hereby designated by each of the
Stockholders to serve as the representative of the Stockholders with respect to
the matters expressly set forth in this Agreement to be performed by the
Stockholder Representative.
.Authority.
Each of the Stockholders, by their execution of this Agreement, hereby
irrevocably appoints the Stockholder Representative as the agent, proxy and
attorney-in-fact for such Stockholder for all purposes of this Agreement and the
Escrow Agreement (including the full power and authority on such Stockholder's
behalf (i) to consummate the transactions contemplated herein; (ii) to pay such
Stockholder's expenses incurred in connection with the negotiation and
performance of this Agreement and the Escrow Agreement (whether incurred on or
after the date hereof); (iii) to disburse any funds received hereunder or under
the Escrow Agreement to such Stockholder and each other Stockholder and
Optionholder; (iv) to endorse and deliver any certificates or instruments
representing the Shares and execute such further instruments of assignment as
Buyer shall reasonably request; (v) to execute and deliver on behalf of such
Stockholder any amendment to this Agreement or the Escrow Agreement or waiver
related hereto or thereto; (vi) to take all other actions to be taken by or on
behalf of such Stockholder in connection with this Agreement or the Escrow
Agreement; (vii) to withhold funds by requesting the delivery directly from
Buyer of the Holdback Amount, to retain such Holdback Amount for such duration
as the Stockholder Representative shall determine in its sole discretion and to
use the funds constituting the Holdback Amount to satisfy the expenses of the
Stockholder Representative in performing its duties hereunder and to satisfy
expenses and obligations of the Stockholders including, but not limited to, the
Transaction Expenses or any other obligation of any Stockholder; (viii) to
negotiate, settle, compromise and otherwise handle any Purchase Price
adjustments and all claims for indemnification made by the Buyer; and (ix) to do
each and every act and exercise any and all rights which such Stockholder or the
Stockholders collectively are permitted or required to do or exercise under this
Agreement). Each of the Stockholders agrees that such agency and proxy are
coupled with an interest, are therefore irrevocable without the consent of the
Stockholder Representative and shall survive the death, incapacity, bankruptcy,
dissolution or liquidation of any Stockholder. All decisions and actions by the
Stockholder Representative (to the extent authorized by this Agreement) shall be
binding upon all of the Stockholders, and no Stockholder shall have the right to
object, dissent, protest or otherwise contest the same.
.Indemnification.
Each Stockholder agrees that Buyer shall be entitled to rely on any action taken
by the Stockholder Representative on behalf of such Stockholder pursuant to
Section 10.02 above (an “Authorized Action”), and that each Authorized Action
shall be binding on each Stockholder as fully as if such Stockholder had taken
such Authorized Action. Buyer agrees that the Stockholder Representative, acting
as the Stockholder Representative, shall have no liability to Buyer for any
Authorized Action, except to the extent that such Authorized Action is found by
a final order of a court of competent jurisdiction to have constituted fraud or
willful misconduct. Each Stockholder hereby severally, for itself only and not
jointly and severally, agrees to indemnify and hold harmless the Stockholder
Representative against all expenses (including reasonable attorneys' fees),
judgments, fines and amounts paid in settlement, actually and reasonably
incurred by the Stockholder Representative in connection with any action, suit
or proceeding to which the Stockholder Representative is made a party by reason
of the fact it is or was acting as the Stockholder Representative pursuant to
the terms of this Agreement.
.Exculpation.
The Stockholder Representative shall not have by reason of this Agreement a
fiduciary relationship in respect of any Stockholder, except in respect of
amounts received on behalf of such Stockholder. The Stockholder Representative
shall not be liable to any Stockholder for any action taken or




--------------------------------------------------------------------------------




omitted by it or any agent employed by it hereunder or under any other document
entered into in connection herewith, except that the Stockholder Representative
shall not be relieved of any liability imposed by law for fraud or bad faith.
The Stockholder Representative shall not be liable to the Stockholders for any
apportionment or distribution of payments made by the Stockholder Representative
in good faith, and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Stockholder to
whom payment was due, but not made, shall be to recover from other Stockholders
any payment in excess of the amount to which they are determined to have been
entitled. The Stockholder Representative shall not be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement. Neither the Stockholder
Representative nor any agent employed by it shall incur any liability to any
Stockholder by virtue of the failure or refusal of the Stockholder
Representative for any reason to consummate the transactions contemplated hereby
or relating to the performance of its other duties hereunder, except for actions
or omissions constituting fraud or bad faith.




ADDITIONAL COVENANTS
.Tax Matters.
(a)The Stockholders will pay, and will indemnify and hold the Buyer and the
Company harmless against, any real property sale and transfer or gains Tax,
stamp Tax, stock transfer Tax, or other similar Tax imposed on the Company and
its Subsidiaries or one or more Stockholder as a result of the transactions
contemplated by this Agreement (collectively, “Transfer Taxes”), and any
penalties or interest with respect to such Transfer Taxes.
(b)The Buyer will not take any action that would cause the transactions
contemplated by this Agreement to constitute part of a transaction that is the
same as, or substantially similar to, the “intermediary transaction tax shelter”
described in IRS Notices 2001-16 and 2008-111.
(c)The Buyer will not make any election under Code Section 338 (or any similar
provision under state, local, or foreign law) with respect to the acquisition of
the Company and its Subsidiaries.
(d)The Buyer shall be responsible for filing, or causing to be filed, all Tax
Returns of the Company and its Subsidiaries that are filed after the Closing
Date. The Buyer shall prepare all Tax Returns for Pre-Closing Tax Periods
consistent with the Company's and its Subsidiaries' past practice. The Buyer
shall deliver all income and other material Tax Returns for a Pre-Closing Tax
Period, at least 15 fifteen days prior to filing such Tax Return, to the
Stockholder Representative for its review, comment and consent (which consent
shall not be unreasonably withheld, conditioned, or delayed). The Buyer shall be
entitled to any Tax benefit arising out of or relating to the payment to the
Optionholders arising out of the cancellation of the Options. The Stockholders
and, prior to the Closing, the Company, shall take no action prior to the
Closing which would prevent the Buyer and the Company from utilizing such Tax
benefit. Upon reasonable request by the Buyer or the Company, the Stockholder
Representative, on behalf of the Stockholders, will provide reasonable
cooperation and assistance to the Company and the Buyer in connection with such
income Tax Returns. For the avoidance of doubt, for purposes of calculating any
Tax liability, refund, or attribute pursuant to this Agreement, the parties
agree that all deductions arising out of or relating to the payment to the
Optionholders shall be treated as the last items claimed for the relevant
taxable period.
(e)Buyer shall not, and shall not cause or permit the Company or any of its
Subsidiaries to, (i) amend any Tax Returns filed with respect to any Pre-Closing
Tax Period or (ii) make any Tax election that has retroactive effect to any such
Tax period, (iii) extend or waive any statute of limitation for assessment or
deficiency with regard to any such Tax period, in each such case, without the
prior written consent of the Stockholder Representative.
(f)Buyer, the Company and its Subsidiaries, and Stockholder Representative shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the filing of




--------------------------------------------------------------------------------




Tax Returns pursuant to this Section 11 and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party's request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
Company and its Subsidiaries and Stockholder Representative agree (A) to retain
all books and records with respect to Tax matters pertinent to the Company and
its Subsidiaries relating to any taxable period beginning before the Closing
Date until the expiration of the statute of limitations (and, to the extent
notified by Buyer or Stockholder Representative, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (B) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, the Company and its
Subsidiaries or Stockholders, as the case may be, shall allow the other Party to
take possession of such books and records.
(g)Any Tax refunds that are received by Buyer, the Company, or its Subsidiaries,
and any amounts credited against Tax to which Buyer or the Company and its
Subsidiaries become entitled, that relate to a Pre-Closing Tax Period, shall be
for the account of Sellers, (excluding any refund or credit attributable to the
deductions arising out of or relating to payments made to the Optionholders),
and Buyer shall pay over to Stockholder Representative any such refund or the
amount of any such credit within 15 days after receipt or entitlement thereto. A
refund or credit shall be deemed to be attributable to a deduction arising out
of or relating to the exercise of the Options by the Optionholders to the extent
the Company or its Subsidiaries would not be entitled to an equal amount of
refund or credit if the refund or credit had been calculated without regard to
the deductions arising out of or relating to the exercise of the Options by the
Optionholders. In addition, neither Buyer nor the Company or any of its
Subsidiaries shall cause the Company or any of its Subsidiaries to elect to
waive any carryback of net operating losses under Section 172(b)(3) of the Code
(or any analogous or similar state, local, or non-U.S. law) on any Tax Return of
the Company and its Subsidiaries to the extent such net operating losses arose
in a Pre-Closing Tax Period. Buyer shall cause the Company or its Subsidiaries,
as the case may be, to file on a timely basis for and use its commercially
reasonable efforts to obtain and expedite the receipt of any refund to which the
Sellers would be entitled under this Section 11.01(g), including the filing of
any amended Tax Return that carries back net operating losses of the Company or
any of its Subsidiaries that arose in a Pre-Closing Tax Period.
.Further Assurances.
From time to time, as and when requested by any party hereto and at such party's
expense, any other party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as such requesting party may reasonably
deem necessary or desirable to evidence and effectuate the transactions
contemplated by this Agreement.
.Disclosure Generally.
All Schedules attached hereto are incorporated herein and expressly made a part
of this Agreement as though completely set forth herein. Notwithstanding
anything else to the contrary in this Agreement, (i) disclosure of an item on
any Schedule attached hereto shall qualify all representations and warranties
contained in this Agreement to the extent the applicability of such item to any
other Schedule is reasonably apparent, and (ii) disclosure of an item on any
Schedule shall not be an admission by the Company as to the materiality of such
item. All references to this Agreement herein or in any of the Schedules shall
be deemed to refer to this entire Agreement, including all Schedules and any
updates thereof.
.Restrictive Covenants.
(a)From the Closing through and including the date that is five (5) years from
the Closing, each Restricted Party hereby agrees, solely for himself or itself,
that such Restricted Party shall not directly or indirectly (including through
an Affiliate), without the prior written consent of the Buyer:




--------------------------------------------------------------------------------




(i)solicit or cause to be solicited, or hire or cause to be hired, any
individual that is an employee of the Company or its Subsidiaries as of the
Closing; provided that this Section 11.04(a)(i) shall not apply to the
solicitation or hiring of Roy Banks or Kyle Pexton except during such time as
Roy Banks or Kyle Pexton, as applicable, is then currently employed by Buyer or
one of its Affiliates on a full-time basis; provided further, that nothing in
this Section 11.04(a)(i) shall prohibit such Restricted Party from (i) making
any general solicitation for employees (including through the use of employment
agencies) not specifically directed at employees of the Company or its
Subsidiaries, (ii) hiring any such person who responds to any such general
solicitation or public advertising for employment or (iii) hiring any such
Person whose employment has been terminated by the Company or its Subsidiaries
prior to commencement of employment discussions between such Restricted Party
and such Person; or
(ii)knowingly provide, in any form, to a third party the Company's or its
Subsidiaries' customer list as in existence as of the date of the Closing, or
use such customer list in any manner; or
(iii)enter into any commercial relationship with any of the resellers of the
Company's and its Subsidiary's products or services set forth on Exhibit F with
respect to providing credit card processing.
.Exclusivity.
From and after the date of this Agreement until this Agreement is terminated
pursuant to Article VIII, the Company and its Subsidiaries, the Preferred
Stockholder and the Management Stockholders will not, nor will they authorize or
permit any third party to, directly or indirectly, solicit, negotiate with, or
provide any information, written or otherwise, to any party (other than Buyer or
its Affiliates) in connection with a possible acquisition of Company, its
Subsidiaries or its assets (other than sales of assets in the ordinary course of
business).
.Provision Respecting Legal Representation.
Each of the parties to this Agreement hereby agrees, on its own behalf and on
behalf of its directors, members, partners, officers, employees and Affiliates,
that Kirkland & Ellis LLP may serve as counsel to each and any Stockholder,
Optionholder and their respective Affiliates (individually and collectively, the
“Stockholder Group”), on the one hand, and (prior to Closing) the Company and
its Subsidiaries, on the other hand, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby, and that, following consummation of the
transactions contemplated hereby, Kirkland & Ellis LLP (or any successor) may
serve as counsel to the Stockholder Group or any director, member, partner,
officer, employee or Affiliate of the Stockholder Group, in connection with any
litigation, claim or obligation arising out of or relating to this Agreement or
the transactions contemplated by this Agreement notwithstanding such
representation and each of the parties hereto hereby consents thereto and waives
any conflict of interest arising therefrom, and each of such parties shall cause
any Affiliate thereof to consent to waive any conflict of interest arising from
such representation. The Buyer and the Company hereby agree that, in the event
that a dispute arises after the Closing between the Buyer and the Stockholder
Representative, Kirkland & Ellis LLP may represent the Stockholder
Representative in such dispute even though the interests of the Stockholder
Representative may be directly adverse to Buyer, the Company or any of its
Subsidiaries, and even though Kirkland & Ellis LLP may have represented the
Company or any of its Subsidiaries in a matter substantially related to such
dispute, or may be handling ongoing matters for Buyer, the Company or any of
their Subsidiaries. Buyer further agrees that, as to all communications among
Kirkland & Ellis LLP, the Company, any of its Subsidiaries and the Stockholder
Representative that relate in any way to the transactions contemplated by this
Agreement, the attorney-client privilege and the expectation of client
confidence belongs to the Stockholder Representative and may be controlled by
the Stockholder Representative and shall not pass to or be claimed by Buyer, the
Company or any of their Subsidiaries. Notwithstanding the foregoing, in the
event that a dispute arises between the Buyer, the




--------------------------------------------------------------------------------




Company or any of their Subsidiaries and a third party other than a party to
this Agreement after the Closing, the Company and the Subsidiaries may assert
the attorney-client privilege to prevent disclosure of confidential
communications by Kirkland & Ellis LLP to such third party or waive such
privilege (unless it is a dispute for which the Buyer is seeking indemnification
under this Agreement, in which case neither the Company nor any of its
Subsidiaries may waive such privilege without the prior written consent of the
Stockholder Representative).




DEFINITIONS
.Definitions.
For purposes hereof, the following terms when used herein shall have the
respective meanings set forth below:
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
“Aggregate Exercise Price” means the product of the number of vested and
exercisable Options on the Closing Date, including for the avoidance of doubt
any Options that are accelerated in accordance with Section 6.01(b)(iii),
multiplied by the applicable exercise prices for all such Options.
“Cash” means, with respect to the Company and its Subsidiaries, as of the close
of business on the day immediately preceding the Closing Date, all cash, cash
equivalents and marketable securities held by the Company or any of its
Subsidiaries at such time, determined in accordance with GAAP, but not including
Restricted Cash. For avoidance of doubt, Cash shall (1) be calculated net of
issued but uncleared checks and drafts and (2) include checks and drafts
deposited for the account of the Company and its Subsidiaries but not yet
posted.
“Class A Preferred Amount” means the amount that is the result of the aggregate
number of shares of Preferred Stock outstanding as of the Closing multiplied by
the Class A Preferred Per Share Price.
“Class A Preferred Per Share Price” means the amount per share to which a holder
of Preferred Stock would be entitled to receive pursuant to the terms of the
Company's Restated Certificate of Incorporation upon a liquidation of the
Company.
“Closing Indebtedness” means the outstanding balance of Indebtedness of the
Company as of immediately prior to the Closing.
“Closing Indebtedness Amount” means the amount of Closing Indebtedness.
“Common Percentage” means the percentage equal to (a) in the case of a
Stockholder, the number of shares of Common Stock held by such Stockholder, and
in the case of an Optionholder holding vested and exercisable Options as of the
Closing, the number of shares of Common Stock underlying the vested and
exercisable portion of such Option, divided by (b) the sum of (i) the total
number of shares of Common Stock issued and outstanding immediately prior to
Closing, plus (ii) the number of shares of Common Stock underlying Options that
are vested and exercisable as of the Closing.
“Control” exists when a Person owns beneficially, directly or indirectly, more
than 50% of another Person's outstanding voting securities or where a Person
(other than any regulatory authority) has




--------------------------------------------------------------------------------




the ability to direct or cause the direction of the management and policies of
another Person, whether through the ownership of voting securities, by contract,
or otherwise.
“Dispute Resolution Arbiter” means Duff & Phelps Corp. or, if not available,
another nationally recognized consulting or valuation firm with expertise in
financial analysis mutually and reasonably satisfactory to the Buyer and the
Stockholder Representative. If the Buyer and the Stockholder Representative are
unable to agree on the choice of a consulting or valuation firm with expertise
in financial analysis, they will select a nationally or regionally recognized
consulting or valuation firm with expertise in financial analysis by lot after
each of the Buyer and the Stockholder Representative have submitted two proposed
firms, and then excluded one firm selected by the other.
“Equityholder Net Proceeds” means the total dollars received by a Stockholder
for its Shares or an Optionholder for his Options, as applicable, pursuant to
this Agreement, including his or its share of the Holdback Amount and the Escrow
Amount.
“Fundamental Representations” means the representations and warranties set forth
in Section 3.01 (Authority), Section 3.02 (Execution and Delivery), Section 3.04
(Ownership of Capital Stock), Section 4.01 (Organization and Corporate Power),
the first, second and last sentences of Section 4.03 (Authorization), Section
4.04 (Capital Stock), Section 5.01 (Organization and Corporate Power) and
Section 5.02 (Authorization).
“GAAP” means United States generally accepted accounting principles.
“Indebtedness” means, with respect to the Company and/or any of its
Subsidiaries, without duplication: (i) the unpaid principal amount of, and
accrued interest on, all indebtedness for borrowed money of such Person,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments or debt securities, (iii) all unreimbursed obligations
in respect of letters of credit and bankers' acceptances issued for the account
of such Person that have been drawn, (iv) all guaranties of such Person in
connection with clauses (i), (ii) or (iii) above, (v) all capital lease
obligations of such Person, and (v) all prepayment penalties, premiums or fees
required to be paid in connection with the prepayment of any of the foregoing.
“Labor Claims” means claims, investigations, charges, citations, hearings,
consent decrees, or litigation concerning: wages, compensation, bonuses,
commissions, or payroll deductions; equal employment or human rights violations
regarding race, color, religion, sex, national origin, age, disability,
veteran's status, marital status, genetic information, or any other protected
class, status, or attribute under any federal, state, or local equal employment
law prohibiting discrimination; representation petitions or unfair labor
practices; grievances or arbitrations pursuant to current or expired collective
bargaining agreements; occupational safety and health; workers' compensation;
wrongful termination or negligent hiring; immigration or any other claim based
on the employment relationship or termination of the employment relationship.
“Liens” means liens, security interests, charges or encumbrances.
“Material Adverse Effect” means any change, effect or event that is materially
adverse to the financial condition or results of operations of the Company and
its Subsidiaries taken as a whole; provided, however, that none of the following
shall be deemed, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Material Adverse Effect: any change, effect or event attributable to
(i) the announcement or pendency of the transactions contemplated by this
Agreement; (ii) conditions affecting the industry in which the Company and its




--------------------------------------------------------------------------------




Subsidiaries participate, the U.S. economy or U.S. capital markets;
(iii) compliance with the terms of, or the taking of any action contemplated by,
this Agreement; (iv) actions required to be taken under applicable laws, laws or
regulations; (v) any change in GAAP or other accounting requirements or
principles; or (vi) the commencement, continuation or escalation of a war,
material armed hostilities or other material international or national calamity
or act of terrorism directly or indirectly involving the United States of
America.
“Net Working Capital” means (as finally determined under Section 1.05) (i) all
current assets (excluding Cash and deferred tax assets) of the Company and its
Subsidiaries on a consolidated basis as of the close of business on the day
immediately prior to the Closing Date as reported by the Company using
accounting policies and procedures consistent with the Latest Balance Sheet
minus (ii) all current liabilities (excluding Indebtedness, deferred tax
liabilities and Transaction Expenses) of the Company and its Subsidiaries on a
consolidated basis as of the close of business on the day immediately prior to
the Closing Date as reported by the Company using accounting policies and
procedures consistent with the Latest Balance Sheet. Notwithstanding any
provision of this Agreement to the contrary, the calculation of Tax assets and
Tax liabilities in Net Working Capital shall include all deductions and credits
attributable to all payments made pursuant to this Agreement (other than
payments made to Optionholders) and payments made by the Company and its
Subsidiaries in connection with the transactions contemplated by this Agreement,
including, for example the Transaction Expenses.
“Permitted Liens” means (i) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings by the Company and
its Subsidiaries; (ii) mechanics', carriers', bailees', materialmen's, workers',
repairers' and similar Liens arising or incurred in the ordinary course of
business for amounts which are not overdue for a period of more than ninety (90)
days and which are not, individually or in the aggregate, significant or which
are being contested in good faith by appropriate proceedings by the Company and
its Subsidiaries; (iii) zoning, entitlement, building and other land use
regulations imposed by governmental agencies having jurisdiction over the Leased
Real Property which are not violated by the current use and operation of the
Leased Real Property; (iv) covenants, conditions, restrictions, easements and
other encumbrances affecting title to the Leased Real Property which do not
materially impair the use of the Leased Real Property for the purposes for which
it is currently used in connection with the Company's and its Subsidiaries'
businesses; (v) public roads and highways; (vi) Liens encumbering customary
deposit accounts or brokerage accounts incurred in the ordinary course of
business; (vii) Liens encumbering deposits made to secure obligations arising
from statutory, regulatory, contractual or warranty requirements, including
rights of setoff; (viii) pledges, deposits or insurance in the ordinary course
of business arising under worker's compensation, unemployment insurance, social
security, retirement and similar legislation or to secure public or statutory
obligations; (ix) purchase money Liens and Liens securing rental payments under
capital lease arrangements; and (x) licenses of, and restrictions under licenses
or other agreements relating to, Intellectual Property (including any licenses
granted to the Company's customers in the ordinary course of business with
respect to the Company's commercially available products and services).
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date.
“Purchase Price Components” means Cash, the Closing Indebtedness Amount and Net
Working Capital.




--------------------------------------------------------------------------------




“Restricted Cash” means funds held on behalf of electronic check merchants by
the Company.  The parties agree that as of the date of this Agreement the amount
of Restricted Cash is less than $100,000.
“Restricted Party” means each of the Stockholders, Banks, Brown, Cortopassi and
Pexton, together with their respective Affiliates; provided that for purposes of
this definition and Section 11.04, Affiliates of the Stockholders shall include
only those Persons over which the Stockholders, individually or collectively,
have Control.
“Schedules” means the disclosure schedules attached to this Agreement.
“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or any partnership, association or other
business entity of which a majority of the partnership or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such Person or one or more Subsidiaries of such Person or a combination
thereof. For purposes of this definition, a Person is deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person is allocated a majority of the gains or losses of such partnership,
association or other business entity or is or controls the managing director or
general partner of such partnership, association or other business entity.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, alternative minimum, add-on minimum, sales, use, transfer,
value added, excise, stamp, occupation, real property, personal property,
capital stock, social security, unemployment, disability, license, employment,
severance, premium, windfall profits, environmental, customs duties, profits,
withholding, registration, escheat or payroll tax including any interest,
penalties or additions to tax or additional amounts in respect of the foregoing.
“Tax Returns” means any return, report, information return or other document
(including schedules or any related or supporting information) filed with any
governmental entity in connection with the determination, assessment or
collection of any Tax.
“Total Proceeds” means the sum of all Equityholder Net Proceeds.
“Transaction Expenses” means all fees and expenses of the Company incurred in
connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated hereby (including any change of
control, success, retention or similar bonus payable to any employee or other
service provider based on the consummation of the transactions contemplated by
this Agreement, as set forth on Schedule 4.03) that are unpaid as of the Closing
and of which the Buyer has notice as of the Closing. Any such fees and expenses
incurred by the Stockholders either after the Closing or of which the Buyer is
not notified as of the Closing shall not be considered Transaction Expenses and
the Buyer shall have no responsibility for such fees and expenses.
“Undiluted Common Percentage” with respect to any Stockholder shall mean the
result of the number of outstanding shares of Common Stock held by such
Stockholder divided by the total number of outstanding shares of Common Stock as
of the Closing.
.Other Definitional Provisions/
(a)Accounting Terms. Accounting terms which are not otherwise defined in this
Agreement shall have the meanings given to them under GAAP. To the extent that
the definition of an




--------------------------------------------------------------------------------




accounting term defined in this Agreement is inconsistent with the meaning of
such term under GAAP, the definition set forth in this Agreement will control.
(b)Successor Laws. Any reference to any particular Code section or any other law
or regulation will be interpreted to include any revision of or successor to
that section regardless of how it is numbered or classified.




--------------------------------------------------------------------------------




.Cross-Reference of Other Definitions.
Each capitalized term listed below is defined in the corresponding Section of
this Agreement:
Term
Section No.
 
 
Agreement
Preface
Antitrust Division
7.05
Authorized Action
10.03
Banks
Preface
Buyer
Preface
Buyer Indemnified Parties
9.02(a)
Cap
9.02(b)
Closing
1.07
Closing Balance Sheet
1.05
Closing Date
1.07
Code
4.13(a)
Common Stock
Preface
Company
Preface
Company Charter Documents
4.02
Continuing Employees
7.04
Deductible
9.02(a)
DOL
4.18(c)
Electronic Delivery
13.16
Equityholder
9.02(a)
Equityholder Indemnified Parties
9.03
Environmental and Safety Requirements
4.16(a)
ERISA
4.13(a)
Escrow Account
1.04(f)
Escrow Agent
1.04(f)
Escrow Agreement
1.04(f)
Escrow Amount
1.04(f)
Escrow Release Date
9.02(e)
Estimated Closing Balance Sheet
1.03(b)
Excluded Matters
9.02(a)
Financial Statements
4.05
First Data
4.09(f)
FTC
7.05
Holdback Amount
1.04(e)
HSR Act
4.12
Immigration Laws
4.18(d)
Indemnitee
9.05
Indemnitor
9.05
Intellectual Property
4.10(a)
Latest Balance Sheet
4.05
Leased Real Property
4.07(b)
Losses
9.02(a)
Mini-Basket
9.02(a)
Objections Statement
1.05





--------------------------------------------------------------------------------




Options
Recitals
Optionholder
Recitals
Outstanding Escrow Claims
9.02(e)
Pexton
Preface
Plans
4.13(a)
Preferred Stock
Preface
Preliminary Closing Statement
1.05
Preliminary Purchase Price
1.03(b)
Purchase Price
1.03(a)
Shares
Recitals
Stockholders
Preface
Stockholder Group
11.06
Stockholder Representative
Preface
Systems
4.10(e)
Tax Benefit
9.06
Transfer Taxes
WARN Act
11.01(a)
4.18(e)







MISCELLANEOUS
.Acknowledgment of Buyer.
The Buyer acknowledges that it has (i) conducted to its satisfaction an
independent investigation and verification of the financial condition, results
of operations, assets, liabilities, properties and projected operations of the
Company and its Subsidiaries, and (ii) relied on the representations and
warranties of the Company and Stockholders expressly and specifically set forth
in this Agreement, including the Schedules (and updated Schedules) in making its
determination to proceed with the transactions contemplated by this Agreement.
Such representations and warranties by the Company and the Stockholders
constitute the sole and exclusive representations and warranties of the Company
and the Stockholders to the Buyer in connection with the transactions
contemplated hereby, and the Buyer understands, acknowledges and agrees that all
other representations and warranties of any kind or nature, expressed or implied
(including, but not limited to, any relating to the future or historical
financial condition, results of operations, assets or liabilities of the
Company, or the quality, quantity or condition of the Company's or its
Subsidiaries' assets), are specifically disclaimed by the Company and the
Stockholders and are not being relied on by the Buyer. The Company and the
Stockholders do not make or provide, and the Buyer hereby waives, any warranty
or representation, express or implied, as to the quality, merchantability, as
for a particular purpose, or condition of the Company's and its Subsidiaries'
assets or any part thereto. In connection with the Buyer's investigation of the
Company and its Subsidiaries, the Buyer has received certain projections,
including projected statements of operating revenues and income from operations
of the Company and its Subsidiaries and certain business plan information. The
Buyer acknowledges that there are uncertainties inherent in attempting to make
such estimates, projections and other forecasts and plans, that the Buyer is
familiar with such uncertainties and that the Buyer is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections and other forecasts and plans so furnished to it,
including the reasonableness of the assumptions underlying such estimates,
projections and forecasts. Accordingly, the Buyer hereby acknowledges that none
of the Company, the Subsidiaries or the Stockholders are making any
representation or warranty with respect to such estimates, projections and other
forecasts and plans, including the reasonableness of the assumptions underlying
such estimates, projections and forecasts, and the Buyer hereby disclaims any
reliance on such estimates, projections and other forecasts and plans.




--------------------------------------------------------------------------------




.Press Releases and Communications.
No press release or public announcement related to this Agreement or the
transactions contemplated herein, or prior to the Closing any other announcement
or communication to the employees, customers or suppliers of the Company or any
of its Subsidiaries, shall be issued or made by any party hereto without the
joint approval of the Buyer and the Stockholder Representative, unless required
by law (in the reasonable opinion of counsel), in which case the Buyer and the
Stockholder Representative shall have the right to review such press release,
announcement or communication prior to issuance, distribution or publication.
Notwithstanding the foregoing, (i) the Buyer shall be entitled to discuss the
transactions contemplated by this Agreement with investors and analysts in the
ordinary course of its business and (ii) the Stockholders shall be entitled to
discuss the transactions contemplated by this Agreement (A) for fund raising and
marketing purposes and (B) with their limited partners regarding its investment
in the Company or to fulfill its ongoing reporting and disclosure obligations to
its limited partners in the ordinary course of business.
.Expenses.
Except as otherwise expressly provided herein, the Stockholders, on the one
hand, and the Buyer on the other hand, shall pay all of their own expenses
(including attorneys' and accountants' fees and expenses) in connection with the
negotiation of this Agreement, the performance of their obligations hereunder
and the consummation of the transactions contemplated by this Agreement;
provided that the Stockholders and Optionholders shall bear all Transaction
Expenses of the Company, which the Buyer shall pay on behalf of the
Stockholders, Optionholders and/or the Company as provided in Section 1.04(d).
.Knowledge Defined.
For purposes of this Agreement, “the Company's knowledge” as used herein shall
mean the actual knowledge, after reasonable inquiry, of Roy Banks, Kyle Pexton,
Terry Fund, Justin Brown, Julie Counterman, Robert Cortopassi and Robyn
Thompson.
.Specific Performance.
  Each party hereto acknowledges and agrees that the other parties hereto may be
damaged irreparably in the event that any of the provisions of this Agreement
are not performed in accordance with their specific terms or otherwise are
breached. Accordingly, each party hereto agrees that the other parties hereto
may be entitled, in addition to other rights or remedies existing in their
favor, to injunctive or other relief to prevent breaches of the provisions of
this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof, in each case without the requirement of posting a bond or
proving actual damages (which requirements the other parties shall waive).
.Notices.
All notices, demands and other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered, (b) when transmitted
via telecopy (or other facsimile device) to the number set out below if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), (c) the day following the day
(except if not a business day then the next business day) on which the same has
been delivered prepaid to a reputable national overnight air courier service or
(d) the third business day following the day on which the same is sent by
certified or registered mail, postage prepaid. Notices, demands and
communications, in each case to the respective parties, shall be sent to the
applicable address set forth below, unless another address has been previously
specified in writing:




--------------------------------------------------------------------------------




Notices to the Buyer:


Global Payments Inc.
10 Glenlake Parkway, North Tower
Atlanta, Georgia 30328
Facsimile: (770) 829-8265
Attention: Corporate Secretary


Notices to the Stockholder Representative:


Great Hill Equity Partners IV, L.P.
One Liberty Square
Boston, MA 02109
Attn:    Matthew Vettel
Christopher Busby
Facsimile: (617) 790‑9401
with a copy to:


Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attn:    Michael D. Paley, P.C.
Facsimile: (312) 862-2200
Notices to the Company:


Vegas Holding Corp.
c/o Accelerated Payment
2436 West 700 South
Pleasant Grove, UT 84062
Attention: Chief Executive Officer
Facsimile:


with a copy to:


Kirkland & Ellis LLP




--------------------------------------------------------------------------------




300 North LaSalle
Chicago, Illinois 60654
Attn:    Michael D. Paley, P.C.
Facsimile: (312) 862-2200
.Assignment.
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated by the Buyer,
any Stockholder or the Stockholder Representative without the prior written
consent of the other parties hereto.
.Severability.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
.References.
  The table of contents and the section and other headings and subheadings
contained in this Agreement and the exhibits hereto are solely for the purpose
of reference, are not part of the agreement of the parties hereto, and shall not
in any way affect the meaning or interpretation of this Agreement or any exhibit
hereto. All references to days or months shall be deemed references to calendar
days or months. All references to “$” shall be deemed references to United
States dollars. Unless the context otherwise requires, any reference to a
“Section,” “Exhibit” or “Schedule” shall be deemed to refer to a section of this
Agreement, exhibit to this Agreement or a schedule to this Agreement, as
applicable. The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. The use of the word “including”
herein shall mean “including without limitation”. Where applicable, references
to the “Company” shall be deemed to also reference the Company's Subsidiaries.
.Construction.
The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any Person. The specification of any
dollar amount or the inclusion of any item in the representations and warranties
contained in this Agreement or the Schedules or Exhibits attached hereto is not
intended to imply that the amounts, or higher or lower amounts, or the items so
included, or other items, are or are not required to be disclosed (including
whether such amounts or items are required to be disclosed as material or
threatened) or are within or outside of the ordinary course of business, and no
party shall use the fact of the setting of the amounts or the fact of the
inclusion of any item in this Agreement or the Schedules or Exhibits in any
dispute or controversy between the parties as to whether any obligation, item or
matter not described or included in this Agreement or in any Schedule or Exhibit
is or is not required to be disclosed (including whether the amount or items are
required to be disclosed as material or threatened) or is within or outside of
the ordinary of business for purposes of this Agreement. The information
contained in this Agreement and in the Schedules and Exhibits hereto is
disclosed solely for purposes of this Agreement, and no information contained
herein or therein shall be deemed to be an admission by any party hereto to any
third party of any matter whatsoever (including any violation of law or breach
of contract).




--------------------------------------------------------------------------------




.Amendment and Waiver.
Any provision of this Agreement or the Schedules (except as contemplated by
Section 6.05) or Exhibits hereto may be amended only in a writing signed by the
Buyer, the Company and the Stockholder Representative and may be waived only in
a writing signed by the party against whom such waiver is to be enforced (it
being understood that any waiver signed by the Stockholder Representative will
be effective against the Stockholders and the Company). No waiver of any
provision hereunder or any breach or default thereof shall extend to or affect
in any way any other provision or prior or subsequent breach or default.
.Complete Agreement.
This Agreement and the documents referred to herein (including the
Confidentiality Agreement) contain the complete agreement between the parties
hereto and supersede any prior understandings, agreements or representations by
or between the parties, written or oral, which may have related to the subject
matter hereof in any way (including any letter of intent).
.Third-Party Beneficiaries.
Except as otherwise expressly provided herein (including in Section 7.03),
nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.
.Waiver of Trial by Jury.
THE PARTIES HERETO WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF WHICH PARTY INITIATES SUCH
ACTION OR PROCEEDING.
.Buyer Deliveries.
The Buyer agrees and acknowledges that all documents or other items made
available to the Buyer's representatives shall be deemed to be made available to
the Buyer for all purposes hereunder.
.Electronic Delivery.
This Agreement and any signed agreement or instrument entered into in connection
with this Agreement, and any amendments hereto or thereto, to the extent
delivered by means of a facsimile machine or electronic mail (any such delivery,
an “Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re‑execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.
.Counterparts.
This Agreement may be executed in multiple counterparts, any one of which need
not contain the signature of more than one party, but all such counterparts
taken together shall constitute one and the same instrument.
.Governing Law.




--------------------------------------------------------------------------------




All issues and questions concerning the construction, validity, interpretation
and enforceability of this Agreement and the exhibits and schedules hereto shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.
.Jurisdiction; Service of Process.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement or the transactions contemplated thereby
may be brought against any of the parties only in the courts of Delaware, and
each of the parties hereto consents to the jurisdiction of such courts (and of
the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.
.Prevailing Party.
In the event of a dispute between the parties hereto with respect to this
Agreement, the prevailing party in any action or proceeding in any court or
arbitration in connection therewith shall be entitled to recover from the other
party its out-of-pocket costs and expenses incurred in connection with such
action or proceeding, including reasonable legal fees and associated court
costs.
* * * *
IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the day and year first above written.






--------------------------------------------------------------------------------




COMPANY:
VEGAS HOLDING CORP.
 




By: /s/ Roy Banks
Name:  Roy Banks
 
Its:   President, Chief Executive Officer and Secretary
 
 
 
 
BUYER:
Global Payments Inc.
 




By: /s/ Jeffrey Sloan
Name:  Jeffrey Sloan
 
Its:   President
 
 
 
 
STOCKHOLDER REPRESENTATIVE: in its capacity as Stockholder Representative
hereunder
GREAT HILL EQUITY PARTNERS IV, L.P.
 
By: Great Hill Partners GP IV, LP
 
Its:  General Partner
 
 
 
By: GHP IV, LLC
 
Its:  General Partner
 




By: /s/ Matthew T. Vettel
Name:  Matthew T. Vettel
 
Its:   Manager
 
 
 
 







--------------------------------------------------------------------------------




 
GREAT HILL EQUITY PARTNERS IV, L.P.
 
By: Great Hill Partners GP IV, LP
 
Its:  General Partner
 
 
 
By: GHP IV, LLC
 
Its:  General Partner
 




By: /s/ Matthew T. Vettel
Name:  Matthew T. Vettel
 
Its:   Manager
 
 



 
 
 
GREAT HILL EQUITY PARTNERS III, L.P.
 
By: Great Hill Partners GP III, LP
 
Its:  General Partner
 
 
 
By: GHP III, LLC
 
Its:  General Partner
 




By: /s/ Matthew T. Vettel
Name:  Matthew T. Vettel
 
Its:   Manager



 
GREAT HILL INVESTORS, LLC


By: /s/ Matthew T. Vettel
Name: Matthew T. Vettel
Its: Manager







--------------------------------------------------------------------------------




 
For purposes of Section 11.04:




By: /s/ Roy Banks


Name: Roy Banks




By: /s/ Kyle Pexton
Name: Kyle Pexton


By: /s/ Justin Brown


Name: Justin Brown




By: /s/ Robert Cortopassi
Name: Robert Cortopassi


 
 
 
 
 
 









